


Exhibit 10.1

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXECUTION VERSION

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

By And Between

 

EQT GATHERING, LLC

 

And

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

--------------------------------------------------------------------------------

 

Dated as of January 3, 2011

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I SALE AND TRANSFER OF ASSETS

1

 

 

 

Section 1.1.

Purchase and Sale

1

Section 1.2.

Time and Place of Closing

2

Section 1.3.

Adjustments to the Purchase Price

2

Section 1.4.

Deliveries by Seller

5

Section 1.5.

Deliveries by Buyer

6

Section 1.6.

Purchase Price Allocation

7

Section 1.7.

Nonassignable Assets

8

Section 1.8.

Real Property Consents

9

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER

10

 

 

Section 2.1.

Organization; Etc

10

Section 2.2.

Authority Relative to this Agreement and the Other Transaction Documents

11

Section 2.3.

Absence of Conflicts

11

Section 2.4.

Assets

12

Section 2.5.

Absence of Certain Changes

14

Section 2.6.

Litigation

14

Section 2.7.

Compliance with Law

14

Section 2.8.

Permits

15

Section 2.9.

Contracts

15

Section 2.10.

Employees and Employee Benefit Matters

15

Section 2.11.

Taxes

16

Section 2.12.

Environmental Matters

17

Section 2.13.

Intellectual Property

18

Section 2.14.

Condemnation

18

Section 2.15.

Bonds, Letters of Credit, Guarantees

18

Section 2.16.

Brokers; Finders and Fees

18

 

 

 

ARTICLE III DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

19

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

19

 

 

Section 4.1.

Organization; Etc.

19

Section 4.2.

Authority Relative to this Agreement and the Other Transaction Documents

19

Section 4.3.

Absence of Conflicts

20

Section 4.4.

Availability of Funds

20

Section 4.5.

Litigation

20

Section 4.6.

Brokers; Finders and Fees

20

 

 

 

ARTICLE V TAX MATTERS

21

 

 

Section 5.1.

Preparation of Tax Returns

21

 

--------------------------------------------------------------------------------


 

Section 5.2.

Responsibility for Taxes

21

Section 5.3.

Post-Closing Assistance

21

Section 5.4.

Conduct of Business

21

Section 5.5.

Pre- and Post-Closing Actions

22

Section 5.6.

Refunds of Certain Taxes Received by Buyer

23

Section 5.7.

Like-Kind Tax Exchange

23

Section 5.8.

Transfer Taxes

23

 

 

 

ARTICLE VI ADDITIONAL COVENANTS

24

 

 

Section 6.1.

Conduct of Business

24

Section 6.2.

Access to Records and Assets; Access Indemnity and Confidentiality

25

Section 6.3.

Regulatory Filings and Consents

26

Section 6.4.

Cooperation; Further Assurances

27

Section 6.5.

Operating Employees

28

Section 6.6.

Public Announcement

29

Section 6.7.

Insurance

29

Section 6.8.

Purchase Orders

30

Section 6.9.

Disclosure Schedules

30

Section 6.10.

Nuisance Litigation

30

Section 6.11.

Langley Plant Environmental Matters

30

Section 6.12.

Transition Plan

30

Section 6.13.

Expansion Plans

32

Section 6.14.

Confidentiality

32

 

 

 

ARTICLE VII CONDITIONS TO CLOSING

33

 

 

Section 7.1.

Conditions to Obligations of Seller and Buyer Under this Agreement

33

Section 7.2.

Additional Conditions to Seller’s Obligation

34

Section 7.3.

Additional Conditions to Buyer’s Obligation

34

 

 

 

ARTICLE VIII TERMINATION

35

 

 

Section 8.1.

Termination

35

Section 8.2.

Effect of Termination

35

 

 

 

ARTICLE IX SURVIVAL AND INDEMNIFICATION

36

 

 

Section 9.1.

Survival Periods

36

Section 9.2.

Seller’s Agreement to Indemnify

36

Section 9.3.

Buyer’s Agreement to Indemnify

39

Section 9.4.

Third Party Indemnification

41

Section 9.5.

Insurance

43

Section 9.6.

No Duplication

43

Section 9.7.

Amount of Losses

43

Section 9.8.

Remedies Exclusive

43

Section 9.9.

Casualty and Condemnation

44

Section 9.10.

No Special Damages

44

Section 9.11.

Conspicuous Legends; Nature of Indemnification

44

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X MISCELLANEOUS PROVISIONS

45

 

 

Section 10.1.

Amendment and Modification

45

Section 10.2.

Entire Agreement; Assignment

45

Section 10.3.

Severability

45

Section 10.4.

Notices

45

Section 10.5.

Governing Law, Exclusive Jurisdiction and Waiver of Jury Trial

46

Section 10.6.

Descriptive Headings

47

Section 10.7.

Counterparts

47

Section 10.8.

Fees and Expenses

47

Section 10.9.

Interpretation

48

Section 10.10.

No Third Party Beneficiaries

48

Section 10.11.

No Waivers

48

Section 10.12.

Specific Performance

49

Section 10.13.

Facsimile Signature

49

 

 

 

ARTICLE XI DEFINITIONS

49

 

 

Section 11.1.

Certain Definitions

49

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A-1

Processing Facilities and Ranger NGL Pipeline

 

 

Exhibit A-2

Personal Property

 

 

Exhibit A-3

Real Property Interests

 

 

Exhibit A-4

Permits

 

 

Exhibit A-5

Assigned Contracts

 

 

Exhibit A-6

Radio Licenses

 

 

Exhibit B

Excluded Assets

 

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULE:

 

Section 2.3(b)

Real Property Consents

 

 

Section 2.4(a)

Title Matters

 

 

Section 2.4(f)

Condition of Certain Assets

 

 

Section 2.6

Litigation

 

 

Section 2.11

Taxes

 

 

Section 2.12

Environmental Matters

 

 

Section 2.13

Intellectual Property Licenses

 

 

Section 6.1

Conduct of Business

 

 

Section 6.8

Purchase Orders

 

 

Section 10.9

Knowledge Individuals

 

--------------------------------------------------------------------------------


 

TABLE OF DEFINED TERMS

 

The following terms have the meaning defined for such terms in the Sections set
forth below.  All other capitalized terms in this Agreement have the meanings
set forth in Section 11.1.

 

Defined Term

 

Section

 

 

 

Accounting Arbitrator

 

Section 1.3(d)

Agreement

 

Preamble

Allocation

 

Section 1.6

Assignment

 

Section 1.4(j)

Assigned Purchase Orders

 

Section 6.12(c)

Benefits Schedule

 

Section 6.5(a)

Big Sandy Compression Expansion

 

Section 6.13

Buyer

 

Preamble

Buyer Closing Statement

 

Section 1.3(d)

Buyer Damages

 

Section 9.2(a)

Buyer Fundamental Representations

 

Section 9.1

Buyer Indemnitees

 

Section 9.2(a)

Buyer Master Agreements

 

Section 6.12(c)

Buyer Material Adverse Effect

 

Section 4.1

Buyer Review Period

 

Section 1.3(d)

Claim

 

Section 9.4

Closing

 

Section 1.2

Closing Adjustment

 

Section 1.3(b)

Closing Date

 

Section 1.2

Compensation Schedule

 

Section 2.10(b)

Conveyances

 

Section 1.4(h)

Disclosure Schedule

 

Preamble

Engineering Firm

 

Section 6.13

EQT Processing Facilities

 

Section 1.8(c)

EQT Processing Facilities Agreement

 

Section 1.8(c)

Estimated Closing Adjustment

 

Section 1.3(b)

February 2010 Letter

 

Section 2.4(h)

Gas Processing Agreement

 

Section 1.4(d)

Hired Employees

 

Section 6.5

HSR Approval

 

Section 7.1

Indemnification Ceiling

 

Section 9.2(b)(i)

Indemnification Deductible

 

Section 9.2(b)(i)

Indemnified Party

 

Section 9.4(a)

Indemnifying Party

 

Section 9.4(a)

Langley Plant 3

 

Section 6.13

Langley Site Development Plans

 

Section 6.13

 

 

ii

--------------------------------------------------------------------------------


 

Defined Term

 

Section

 

 

 

NGL Exchange Agreement

 

Section 1.4(g)

Nonassignable Asset

 

Section 1.7(a)

Nuisance Proceeding

 

Section 6.10

Omnibus Amendment

 

Section 1.4(h)

Operating Employees

 

Section 2.10(b)

Permits

 

Section 2.8

Propak

 

Section 6.12(d)

Purchase Price

 

Section 1.1

Real Property Agreements

 

Section 2.4(c)

Real Property Consents

 

Section 2.3(b)

Retained Master Agreements

 

Section 6.12(c)

Seller

 

Preamble

Seller Closing Statement

 

Section 1.3(d)

Seller Damages

 

Section 9.3(a)

Seller Fundamental Representations

 

Section 9.1

Seller Indemnitees

 

Section 9.3(a)

Seller Material Adverse Effect

 

Section 2.1

Seller Policies

 

Section 6.7

Seller Tax Representation

 

Section 9.1

Survival Period

 

Section 9.1

Tax Audit

 

Section 5.4(a)

Tax Indemnified Person

 

Section 5.4(a)

Tax Indemnifying Person

 

Section 5.4(a)

Tax Items

 

Section 5.4(c)

Termination Date

 

Section 8.1(d)

Transfer Taxes

 

Section 5.8

Transition IT System

 

Section 6.12(b)

Unadjusted Purchase Price

 

Section 1.1

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of January 3,
2011, by and between EQT Gathering, LLC, a Delaware limited liability company
(“Seller”) and MarkWest Energy Appalachia, L.L.C., a Delaware limited liability
company (“Buyer”).  Seller and Buyer are referred to herein as the “Parties” and
individually as a “Party.”  Capitalized terms used but not otherwise defined
elsewhere in this Agreement shall have the respective meanings given to such
terms in ARTICLE XI.

 

A.            Seller owns and operates certain Assets, including the Processing
Facilities located near Langley and Maytown, Kentucky, and the Ranger NGL
Pipeline.

 

B.            Seller desires to sell to Buyer (and/or a Buyer Subsidiary), and
Buyer (and/or such Buyer Subsidiary) desires to purchase from Seller, the
Assets, free and clear of all Liens other than Permitted Encumbrances, upon the
terms and subject to the conditions set forth herein.

 

C.            At the Closing of the transactions contemplated by this Agreement,
EQT Energy, LLC, a Delaware limited liability company and Affiliate of Seller
(“EQT Energy”), and Buyer will enter into the Gas Processing Agreement, whereby,
among other things, Buyer will commit to continue to process EQT Energy’s Gas at
the Processing Facilities and deliver Plant Products attributable thereto to the
NGL Delivery Point in consideration of EQT Energy’s commitment to pay the
Processing Fees described therein.

 

D.            At the Closing of the transactions contemplated by this Agreement,
EQT Energy and Buyer will enter into the NGL Exchange Agreement, whereby, among
other things, Buyer will agree to complete the Ranger II NGL Pipeline described
therein and exchange Plant Products attributable to EQT Energy’s Gas delivered
by EQT Energy to the NGL Delivery Point located at the tailgate of the
Processing Facilities for Fractionated Products delivered by Processor to the
tailgate of the Siloam Fractionation Plant in consideration of EQT Energy’s
commitment to pay the fees described therein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the Parties agree as follows:

 

ARTICLE I
SALE AND TRANSFER OF ASSETS

 

Section 1.1.            Purchase and Sale.

 

(a)           Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing, Seller shall sell, convey, assign, transfer and
deliver to Buyer (and/or a Buyer Subsidiary), and Buyer (and/or such Buyer
Subsidiary) shall purchase, acquire and accept from Seller, the Assets, free and
clear of all

 

--------------------------------------------------------------------------------


 

Liens other than Permitted Encumbrances, and assume the Assumed Liabilities with
respect thereto, in consideration for which, Buyer (on its own behalf, or as
applicable, as agent for a Buyer Subsidiary) will pay to Seller an amount equal
to $230,000,000 (the “Unadjusted Purchase Price”), adjusted as provided in
Section 1.3 (as adjusted, the “Purchase Price”).

 

(b)           Seller shall retain, and shall be fully responsible for paying,
performing and discharging when due, and Buyer (and/or any Buyer Subsidiary)
shall not assume or have any responsibility for, any Retained Liability.

 

Section 1.2.            Time and Place of Closing.  Upon the terms and subject
to the conditions of this Agreement, the closing of the transactions
contemplated by this Agreement (the “Closing”) will take place at the offices of
Seller, located at EQT Plaza, 625 Liberty Avenue, Suite 1700, Pittsburgh,
Pennsylvania 15222, at 10:00 A.M. Eastern time on the first Business Day of the
month following satisfaction or waiver of all of the conditions to the
obligations of the parties set forth in ARTICLE VII (other than actions to be
taken or items to be delivered at Closing, but subject to satisfaction of such
conditions at the Closing); provided that there are at least 10 days between the
satisfaction of such conditions and such date; provided further, that in the
event there are less than 10 days between the satisfaction of such conditions
and the first Business Day of the following month, the Closing will take place
on the first Business Day of the second month following satisfaction of such
conditions, or such date as the parties may mutually agree (the “Closing Date”).

 

Section 1.3.            Adjustments to the Purchase Price.

 

(a)           The Unadjusted Purchase Price shall be adjusted as follows:

 

(i)            increased by an amount equal to the NGL Inventory Value for the
volume of each of propane, isobutane, normal butane and natural gasoline
included in the aggregate NGL volume, as of the Effective Time, in the Ranger
NGL Pipeline, the stock tanks at the Ranger Truck Terminal and loaded in trucks
for transport to the Ranger Truck Terminal or the Siloam Fractionation Plant;

 

(ii)           increased by the net amount of all prepaid expenses (including
prepaid Taxes) to the extent applying to the ownership and operation of the
Assets following the Effective Time; and

 

(iii)          decreased for costs or expenses, including Taxes (other than
income, franchise and similar taxes), incurred with respect to the operation of
the Assets prior to the Effective Time but paid by Buyer after the Effective
Time.

 

Should Buyer or its Affiliates pay after the Effective Time any expenses for
which Seller is responsible under this Section 1.3(a) and which have not been
accounted

 

2

--------------------------------------------------------------------------------


 

for in the final Closing Adjustment in accordance with Section 1.3(d), Seller
shall reimburse Buyer (or its Affiliates, as applicable) promptly after receipt
of such Person’s invoice, accompanied by copies of the relevant vendor or other
invoice and proof of payment.

 

(b)           For purposes of determining the amount of cash to be paid as the
Estimated Purchase Price by Buyer to Seller at the Closing pursuant to
Section 1.5(a), Seller shall prepare and deliver, not less than two Business
Days before the Closing Date, a good faith estimate of each adjustment to be
made pursuant to Section 1.3(a) (the “Closing Adjustment”) determined in
accordance with the US GAAP (except as set forth in Section 1.3(c)) as of the
Closing Date (such estimated adjustments, the “Estimated Closing Adjustment”),
which shall be reasonably acceptable to Buyer.    As used in this Agreement, the
“Estimated Purchase Price” shall mean an amount equal to the Unadjusted Purchase
Price plus an amount equal to the Estimated Closing Adjustment (which may be
positive or negative).

 

(c)           For purposes of determining the Estimated Closing Adjustment,
Seller shall measure, determine or estimate in good faith, based upon historical
inventory and volume lists provided by Seller to Buyer, the physical inventory
and composition of the NGL volumes in the Ranger NGL Pipeline, the stock tanks
at the Ranger Truck Terminal and loaded in trucks for transport to the Ranger
Truck Terminal or the Siloam Fractionation Plant as of the Effective Time to
determine the volume and composition of NGLs as near as possible to the
Effective Time for purposes of the adjustment in Section 1.3(a)(i).  The Parties
agree that, notwithstanding the fact each location identified in
Section 1.3(a)(i) has not been subject to a physical inventory as of the
Effective Time, the physical inventory taken by Seller under this
Section 1.3(b) shall constitute the NGL volumes included in the Assets and
subject to adjustment in accordance with Section 1.3(b).

 

(d)           As soon as reasonably practicable after the Closing but not later
than the 60th day following the Closing Date, Seller shall prepare and deliver
to Buyer a statement setting forth its calculation of the Purchase Price and the
Closing Adjustment based on the most recent actual figures for each adjustment
and determined in accordance with the US GAAP (the “Seller Closing Statement”). 
Seller shall at Buyer’s request make reasonable documentation available to Buyer
and its representatives to support the information set forth in the Seller
Closing Statement (including access to employees of Seller and supporting
schedules, analyses, work papers and underlying records and documentation as are
reasonably necessary or helpful in Buyer’s review of such statement).  Seller
shall provide all other cooperation reasonably requested by Buyer in connection
with Buyer’s review of the Seller Closing Statement.  As soon as reasonably
practicable but not later than the 45th day following receipt of

 

3

--------------------------------------------------------------------------------

 

Seller’s statement hereunder (the “Buyer Review Period”), Buyer may deliver to
Seller a written report containing any changes that Buyer proposes be made to
the Seller Closing Statement (the “Buyer Closing Statement”).  Seller may
deliver a written report to Buyer during this same period reflecting any changes
that Seller proposes to be made in the Seller Closing Statement as a result of
additional information received after the statement was prepared; provided that
the Buyer Review Period shall be deemed to recommence upon any such delivery by
Seller.  The Parties shall use good faith efforts to agree on the final
statement of the Purchase Price and the Closing Adjustment no later than 75 days
after delivery of the Seller Closing Statement.  In the event that the Parties
hereto cannot reach agreement within such period of time, either Party may refer
the items of the Closing Adjustment which are in dispute to Ernst & Young LLP or
another nationally-recognized independent accounting firm or consulting firm
mutually acceptable to the Parties (the “Accounting Arbitrator”), for review and
final determination by arbitration.  Should the initial Accounting Arbitrator
fail or refuse to agree to serve as Accounting Arbitrator within 20 days after
written request from any Party to serve, and the Parties  fail to agree in
writing on a replacement Accounting Arbitrator within 10 days after the end of
that 20-day period, or should no replacement Accounting Arbitrator agree to
serve within 45 days after the original written request pursuant to this
sentence, the Accounting Arbitrator shall be appointed by the Philadelphia
office of the American Arbitration Association.  The Accounting Arbitrator shall
conduct the arbitration proceedings in Pittsburgh, Pennsylvania in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
to the extent such rules do not conflict with the terms of this Section 1.3(d). 
The Accounting Arbitrator’s determination shall be made within 45 days after
submission of the matters in dispute and shall be final and binding on all
Parties, without right of appeal.  In determining the proper amount of the
Closing Adjustment and the Purchase Price, the Accounting Arbitrator shall be
bound by the terms of this Section 1.3 and may not increase the Purchase Price
above the Purchase Price proposed by Seller in the Seller Closing Statement nor
decrease the Purchase Price below the Purchase Price proposed by Buyer in the
Buyer Closing Statement, as applicable.  The Accounting Arbitrator shall act as
an expert for the limited purpose of determining the specific disputed aspects
of the Closing Adjustment submitted by either Party (which shall be consistent
with the contents of the Seller Closing Statement or Buyer Closing Statement
except as otherwise agreed to in writing by the Parties) and may not award
damages, interest (except as expressly provided for in this Section 1.3(d)) or
penalties to any Party with respect to any matter.  The Parties shall each bear
its own legal fees and other costs of presenting its case, including one half of
the costs and expenses of the Accounting Arbitrator, respectively.  Within 10
days after the earlier of (i) the expiration of Buyer’s 45 day review period
without delivery of the Buyer Closing Statement or (ii) the date on which the
Parties or the Accounting Arbitrator finally

 

4

--------------------------------------------------------------------------------


 

determine the Purchase Price, (x) Buyer shall pay to Seller the amount by which
the portion of the Purchase Price to which Seller is entitled exceeds the
Estimated Purchase Price, or (y) Seller shall pay to Buyer the amount by which
the Estimated Purchase Price exceeds the Purchase Price to which Seller is
entitled, as applicable.  Any post-Closing payment pursuant to this
Section 1.3(d) shall bear interest from the Closing Date to the date of payment
at rate per annum equal to the prime rate of interest as reported in The Money
Rates table of The Wall Street Journal from time to time in effect, plus four
percent.     Buyer and Seller agree that any payments made pursuant to this
Section 1.3 shall be allocated in a manner consistent with the allocation
referred to in Section 1.6.

 

(e)           All payments made or to be made under this Agreement to Seller
shall be made by electronic transfer of immediately available funds to a bank
and account specified by Seller in writing to Buyer, for the credit of Seller. 
All payments made or to be made hereunder to Buyer shall be by electronic
transfer or immediately available funds to a bank and account specified by Buyer
in writing to Seller, for the credit of Buyer.

 

Section 1.4.            Deliveries by Seller.  Subject to the terms and
conditions hereof, at the Closing, Seller will deliver the following to Buyer:

 

(a)           a certificate of the secretary of Seller respecting, and to which
is attached, (i) the certificate of formation of Seller; (ii) resolutions of
Seller authorizing the execution of this Agreement and the Other Transaction
Documents and the consummation of the transaction contemplated hereby and
thereby (to the extent required under Seller’s organizational documents);
(iii) resolutions of each Affiliate of Seller who is a party to any Other
Transaction Document authorizing the execution of such Other Transaction
Document(s) to which it is a party and the consummation of the transactions
contemplated thereby (to the extent required under the organization documents of
such Affiliate) and (iv) a certificate respecting the incumbency and true
signatures of the officers who execute this Agreement and any other agreement,
certificate or document related hereto or executed in connection herewith on
behalf of Seller or any of its Affiliates;

 

(b)           the officer’s certificates referred to in Section 7.3(a) and (b);

 

(c)           a duly executed certificate, in a form reasonably satisfactory to
Buyer, to the effect that EQT Gathering, Inc., a Pennsylvania corporation, is
not a foreign person and otherwise meeting the requirements of Treasury
Regulations Section 1.1445-2(b);

 

(d)           a duly executed counterpart of the Gas Processing Agreement, dated
as of the Closing Date, by and between EQT Energy and Buyer,

 

5

--------------------------------------------------------------------------------


 

substantially in the form agreed to by the Parties on or prior to the date
hereof (the “Gas Processing Agreement”);

 

(e)           [reserved];

 

(f)            a duly executed counterpart of the Big Sandy Shared Services
Agreement;

 

(g)           a duly executed counterpart of the NGL Exchange Agreement, dated
as of the Closing Date, by and between EQT Energy and Buyer, substantially in
the form agreed to by the Parties on or prior to the date hereof (the “NGL
Exchange Agreement”);

 

(h)           a duly executed counterpart of the Omnibus Amendment, dated as of
the Closing Date, by and between EQT Energy, EQT Production Company, Seller,
Buyer, MarkWest Hydrocarbon, Inc. and MarkWest Energy Partners, L.P.
substantially in the form agreed to by the Parties on or prior to the date
hereof (the “Omnibus Amendment”);

 

(i)            special warranty deeds with respect to all Real Property
Interests, substantially in the form agreed to by the Parties on or prior to the
date hereof (the “Conveyances”), duly executed by Seller, in sufficient
duplicate originals to allow recording in all appropriate jurisdictions and
offices;

 

(j)            a duly executed counterpart of the Assignment, Bill of Sale and
Assumption Agreement, dated as of the Closing Date, by and between the Parties
(or by and between Seller and a Buyer Subsidiary, as applicable), substantially
in the form agreed to by the Parties on or prior to the date hereof (each, an
“Assignment”); and

 

(k)           any other documents required pursuant to this Agreement or
reasonably requested by Buyer.

 

Section 1.5.            Deliveries by Buyer.  Subject to the terms and
conditions hereof, at the Closing, Buyer will deliver the following to Seller:

 

(a)           the Estimated Purchase Price, by wire transfer of immediately
available funds to the account or accounts designated by Seller in writing prior
to the Closing Date;

 

(b)           a certificate of the secretary of Buyer respecting, and to which
is attached, (i) the certificate of formation of Buyer; (ii) resolutions of
Buyer authorizing the execution of this Agreement and the Other Transaction
Documents and the consummation of the transaction contemplated hereby and
thereby (to the extent required under Buyer’s organizational documents); and
(iii) 

 

6

--------------------------------------------------------------------------------


 

a certificate respecting the incumbency and true signatures of the officers who
execute this Agreement, the Gas Processing Agreement and any other agreement,
certificate or document related hereto or executed in connection herewith on
behalf of Buyer;

 

(c)           the officer’s certificates referred to in Section 7.2(a) and (b);

 

(d)           a duly executed counterpart of the Gas Processing Agreement;

 

(e)           [reserved];

 

(f)            a duly executed counterpart of the Big Sandy Shared Services
Agreement;

 

(g)           a duly executed counterpart of the NGL Exchange Agreement;

 

(h)           a duly executed counterpart of the Omnibus Amendment;

 

(i)            duly executed counterparts of the Conveyances in sufficient
duplicate originals to allow recording in all appropriate jurisdictions and
offices;

 

(j)            a duly executed counterpart of each Assignment; and

 

(k)           any other document required pursuant to this Agreement or
reasonably requested by Seller.

 

Section 1.6.            Purchase Price Allocation.  Buyer shall, within the
later of (a) 60 days following the Closing, or (b) 15 days after the final
Purchase Price is determined under Section 1.3, prepare and deliver to Seller
for its review and approval (i) an allocation of the Purchase Price among the
Assets consistent with the principles of Section 1060 of the Code and the
Treasury regulations promulgated thereunder (the “Allocation”) and (ii) a draft
Internal Revenue Service Form 8594 (Asset Allocation Statement) consistent
therewith.  Any disputes with respect to the Allocation that cannot be resolved
by the Parties shall be referred to the Accounting Arbitrator for resolution
with such resolution to be made within 30 days of such referral. All expenses of
the Accounting Arbitrator shall be shared by the Seller and Buyer equally.  The
Parties agree (A) to file Internal Revenue Service Form 8594 (Asset Allocation
Statement) as well as any similar state or local form consistently with the
Allocation, in each case as agreed, and (B) that neither Seller nor Buyer or any
of their respective Affiliates or direct or indirect owners shall take a
position on any Tax Return, or before any Governmental Authority in connection
with the examination of a Tax Return or in any judicial proceeding, that is in
any manner inconsistent with the terms of the Allocation, except as required by
applicable Law.

 

7

--------------------------------------------------------------------------------


 

Section 1.7.            Nonassignable Assets.

 

(a)           Nothing in this Agreement, nor the consummation of the
transactions contemplated hereby, shall be construed as an attempt or agreement
to assign or transfer any Asset (including any Assigned Contract) to Buyer or a
Buyer Subsidiary, as applicable, which by its terms or by Law is nonassignable
without a Consent (a “Nonassignable Asset”), unless and until such Consent shall
have been obtained.  Seller shall advise Buyer in writing at least five Business
Days prior to the Closing (a) of any Material Contract with respect to which a
Consent of the counterparty is required for assignment and for which such
Consent has not been obtained and (b) if Seller has received notice (whether
written or oral) that any such third Person will not agree to the assignment of
any Material Contract to Buyer or a Buyer Subsidiary, as applicable, hereunder
at the Closing.   To the extent permitted by applicable Law and by the terms of
the applicable Nonassignable Asset, such Nonassignable Asset shall be held, as
of and from the Closing Date, by Seller for the benefit and burden of Buyer or a
Buyer Subsidiary, as applicable, and the covenants and obligations thereunder
shall be fully performed by Buyer or such Buyer Subsidiary, as applicable, on
Seller’s behalf and all rights and Liabilities existing thereunder shall be for
Buyer’s or such Buyer Subsidiary’s account, as applicable.  For the avoidance of
doubt, the designation of an Asset as a Nonassignable Asset does not render it
an Excluded Asset.

 

(b)           To the extent permitted by applicable Law and by the terms of the
applicable Nonassignable Asset, Seller and Buyer shall take, or cause to be
taken, such actions as the other party may reasonably request that are required
to be taken or appropriate in order to provide Buyer or a Buyer Subsidiary, as
applicable, with the benefits and burdens of the Nonassignable Assets.  Seller
shall promptly pay over to Buyer or such Buyer Subsidiary, as applicable, the
net amount (after de minimis reasonable administrative expenses and an
adjustment for Taxes consistent with Section 1.3 placing each party as nearly as
possible in the same position as if the Nonassignable Asset had been transferred
to Buyer or such Buyer Subsidiary, as applicable, on the Closing Date), of all
payments received by it in respect of all Nonassignable Assets and Buyer shall
indemnify Seller for all Losses attributable to Seller’s holding of all
Nonassignable Assets

 

(c)           The Parties shall continue after the Closing to use all
commercially reasonable efforts to obtain the applicable Consents to assign any
Nonassignable Asset that were not obtained prior to the Closing.

 

(d)           The provisions of this Section 1.7 shall not apply in respect of
the Real Property Consents, which shall be governed by Section 1.8.

 

8

--------------------------------------------------------------------------------


 

Section 1.8.            Real Property Consents.

 

(a)           Seller shall identify, with respect to the Assets, all Real
Property Consents and other provisions restricting assignment without Consent
that would be applicable to the transactions contemplated hereby and the names
and addresses of the parties holding such Real Property Consents.  Seller will
request, from the parties so identified (and in accordance with the documents
creating such rights), and will use commercially reasonable efforts to obtain,
execution of all Real Property Consents.  During such period in which the
applicable Asset is not capable of being assigned to Buyer or a Buyer
Subsidiary, as applicable, due to the failure to obtain an execution of a Real
Property Consent, the Parties mutually agree, as is reasonably practicable, to
cooperate to obtain an execution of such Real Property Consent or to make or
cause to be made such arrangements as may be reasonably necessary or requested
by Buyer to enable Buyer or such Buyer Subsidiary, as applicable, to receive all
the economic benefits or same or similar rights with respect to such Asset.

 

(b)           Real Property Interests with respect to which a Real Property
Consent has not been obtained on or before the day that is three Business Days
prior to Closing shall be deemed to be excluded from the Assets conveyed to
Buyer or a Buyer Subsidiary, as applicable, at Closing, but the Unadjusted
Purchase Price shall not be reduced.

 

(c)           With respect to any Real Property Interest upon which any pipeline
comprising part of the Processing Facilities or the Ranger NGL Pipeline is
located, if, under the terms of such Real Property Interest, a Real Property
Consent is required prior to the assignment of such Real Property Interest to
Buyer or a Buyer Subsidiary, as applicable, and such Real Property Consent has
not been obtained prior to the Closing, this Agreement shall not constitute an
agreement to convey at the Closing such Real Property Interest or the portions
of such Processing Facilities or Ranger NGL Pipeline that are located upon such
Real Property Interest.  In such case, the Parties may agree that (i) with
respect to the portions of such Processing Facilities or Ranger NGL Pipeline not
conveyed at the Closing (the “EQT Processing Facilities”), the Parties shall
enter into an agreement (the “EQT Processing Facilities Agreement”), the form
and substance of which shall be mutually agreed by the Parties, that provides
Buyer or such Buyer Subsidiary, as applicable, to the commercially reasonable
extent possible, with the rights, benefits and burdens with respect to the EQT
Processing Facilities that Buyer or such Buyer Subsidiary, as applicable, would
have received had such EQT Processing Facilities been conveyed to Buyer or such
Buyer Subsidiary, as applicable, at the Closing and (ii) the other portions of
such Processing Facilities or Ranger NGL Pipeline and the related Real Property
Interests shall be conveyed to Buyer or such Buyer Subsidiary, as applicable, at
the Closing.  With respect to any portion of the EQT Processing Facilities and
related Real Property Interests to

 

9

--------------------------------------------------------------------------------


 

which an EQT Processing Facilities Agreement applies, when the applicable Real
Property Consents are obtained, Seller shall convey the applicable portions of
the EQT Processing Facilities and assign, pursuant to a special warranty deed,
such related Real Property Interests to Buyer or such Buyer Subsidiary, as
applicable, within 10 days following receipt of such Real Property Consent, and
the EQT Processing Facilities Agreement with respect to such portions of the EQT
Processing Facilities shall terminate.  During the term of any such EQT
Processing Facilities Agreement, Seller shall not convey, or allow any Liens by,
through, or under Seller to attach to, the applicable portion of the EQT
Processing Facilities or the related Real Property Interests covered by such EQT
Processing Facilities Agreement.  Additionally, Buyer or such Buyer Subsidiary,
as applicable, may terminate such EQT Processing Facilities Agreement at any
time by giving 60 days’ notice.  At the time of termination of the EQT
Processing Facilities Agreement, Seller shall convey to Buyer or such Buyer
Subsidiary, as applicable, the remaining rights they may have in the EQT
Processing Facilities and, assign, to the extent related to such Processing
Facilities or portion of Ranger NGL Pipeline, the Real Property Interests
pursuant to a special warranty deed.

 

(d)           The Parties shall continue after the Closing to use all
commercially reasonable efforts to obtain any Real Property Consent that was not
obtained prior to the Closing.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as follows, except as set forth
on the disclosure schedule document being delivered to Buyer concurrently
herewith (any such schedule delivered by the Parties under this Agreement is
referred to herein as the “Disclosure Schedule”):

 

Section 2.1.            Organization; Etc.  Seller (a) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, (b) has all requisite power and authority to own the Assets,
and to carry out its business substantially as now conducted, (c) is duly
qualified and in good standing to do business in each of the States of Kentucky,
West Virginia and Pennsylvania and (d) is duly qualified and in good standing to
do business in each jurisdiction in which the ownership and operation of its
Assets makes such qualification necessary, except in the case of clause
(d) where the failure to be so qualified and in good standing would not,
individually or in the aggregate, have a Seller Material Adverse Effect.  Each
Affiliate of Seller that is or will be a party to any Other Transaction Document
(i) is duly organized, validly existing and in good standing under the Laws of
its jurisdiction of organization, (ii) has all requisite power and authority to
own its assets and carry out its business substantially as now conducted and
(iii) is duly qualified and in good standing to do business in each jurisdiction
in which the ownership and operation of its assets makes such qualification
necessary, except in the case of clause (iii) where the failure to be so
qualified and in good

 

10

--------------------------------------------------------------------------------


 

standing would not have a materially adverse effect upon such Affiliate’s
ability to carry out its obligations under, and to consummate the transactions
contemplated by such Other Transaction Document.

 

Section 2.2.            Authority Relative to this Agreement and the Other
Transaction Documents.  Seller and each of its Affiliates that is or will be a
party to any of the Other Transaction Documents, has all requisite limited
liability company power, authority and capacity to execute and deliver this
Agreement and the Other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the Other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby have been or
will be, as applicable, duly and validly authorized by all requisite limited
liability company action on the part of Seller and each such Affiliate.  This
Agreement has been, and the Other Transaction Documents will be, duly and
validly executed and delivered by Seller and each such Affiliate, as applicable,
and, assuming this Agreement has been, and the Other Transaction Documents to
which Buyer is a party will be, duly authorized, executed and delivered by
Buyer, constitutes or will constitute, as applicable, a valid and binding
agreement of Seller and each such Affiliate, enforceable against Seller and each
such Affiliate in accordance with its terms, except that (a) such enforcement
may be subject to any bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other laws, now or hereafter in effect, relating to or
limiting creditors’ rights generally and (b) enforcement of this Agreement and
the Other Transaction Documents, including, among other things, the remedy of
specific performance and injunctive and other forms of equitable relief, may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

 

Section 2.3.            Absence of Conflicts.

 

(a)           The execution and delivery of this Agreement and the Other
Transaction Documents by Seller or, if applicable in the case of the Other
Transaction Documents, any of its Affiliates, and the consummation by Seller 
and any such Affiliate of the transactions contemplated hereby and thereby do
not and will not (i) conflict with or result in any breach of any provision of
Seller’s or such Affiliate’s limited liability company agreement, certificate of
formation or other organizational documents, (ii) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, or require any Consent under, any material note, bond, mortgage,
indenture or other financing instrument or obligation to which Seller or such
Affiliate is a party or by which Seller or the Assets or such Affiliate or its
assets are bound, (iii) violate any material order, writ, injunction, decree or
Laws applicable to Seller or the Assets or such Affiliate or its assets,
(iv) require any filing with, or the obtaining of any permit, authorization,
Consent or approval of, any Governmental Authority that has not been made or
obtained, or (v) except with respect to the Real Property Consents, Assigned
Contracts and Radio Licenses, require the Consent of any third Person,

 

11

--------------------------------------------------------------------------------


 

except in the case of clauses (iv) and (v) of this Section 2.3(a) for any such
matters which, individually or in the aggregate, would not adversely affect the
ability of Seller or such Affiliate to consummate the transactions contemplated
hereby or thereby or result in a Seller Material Adverse Effect.

 

(b)           Section 2.3(b) of the Disclosure Schedule identifies with a single
asterisk all Consents and other restrictions on assignment with respect to the
Real Property Interests that are required (or would be applicable) in connection
with the transfer of the Real Property Interests to Buyer in accordance with the
terms and conditions of this Agreement (the “Real Property Consents”).

 

Section 2.4.            Assets.

 

(a)           Except as set forth in Section 2.4(a) of the Disclosure Schedule,
there is no Proceeding pending or Demand filed, nor have there been any
Proceedings or Demands filed since January 1, 2010, alleging that an EQT
Subsidiary does not have Defensible Title to the Assets.

 

(b)           An EQT Subsidiary is the sole legal and equitable owner of each
parcel of the Owned Real Property described on Exhibits A-3-1 to A-3-4,
inclusive.  With respect to each parcel of Owned Real Property, (i) an EQT
Subsidiary has marketable title, free and clear of all Liens other than
Permitted Encumbrances; (ii) there are no leases, subleases, licenses,
concessions, or other agreements, written or oral, granting to any Person the
right of use or occupancy of any portion of such Owned Real Property;
(iii) there are no outstanding options, rights of first offer, or rights of
first refusal to purchase such Owned Real Property, or any portion thereof or
interest therein; and (iv) notwithstanding the terms of Section 2.4, there are
no Proceedings pending or Demands filed or, to the knowledge of Seller,
threatened or alleged, with respect to the marketable title of all or any part
of the Owned Real Property.

 

(c)           Seller has provided to Buyer complete and accurate copies of all
real property agreements, leases, subleases, licenses, occupancy agreements and
other similar agreements relating to the Ranger NGL Pipeline, the Processing
Facilities, and all Lease and Easement Properties (including all modifications
thereto and all notices exercising renewal, expansion, termination or other
material rights), which are described in Exhibits A-3-5 and A-5, and are
individually each a “Real Property Agreement” and collectively referred to
herein as the “Real Property Agreements”.  An EQT Subsidiary has Defensible
Title to or has a valid leasehold interest or license in the Ranger NGL
Pipeline, the Processing Facilities, and all Lease and Easement Properties, free
and clear of any and all Liens, except for Permitted Encumbrances.  The Real
Property Agreements are in full force and effect.    No Real Property Agreement
is subject to any prime, ground or master lease, mortgage, deed of trust or
other Lien or

 

12

--------------------------------------------------------------------------------


 

interest which would entitle the interest holder to interfere with or disturb
the applicable EQT Subsidiary’s rights under such Real Property Agreement except
in accordance with its terms while such EQT Subsidiary is not in default under
the Real Property Agreement (other than a Permitted Encumbrance).  No applicable
EQT Subsidiary is in default, and no circumstances exist which, if unremedied,
would, either with or without notice or the passage of time or both, result in
such default by such EQT Subsidiary under any of the Real Property Agreements to
which such EQT Subsidiary is party; nor, to the Knowledge of Seller is any other
party to any of the Real Property Agreements in default.

 

(d)           To the Knowledge of Seller, the zoning for all Real Property
Interests permits the presently existing improvements and the continuation for
the business presently being conducted thereon as a conforming use.  No EQT
Subsidiary has received any notice of any violation of any applicable zoning
ordinance or other Law relating to the operation of any business on any Real
Property Interests.  To the Knowledge of Seller, there is no pending action
before any Governmental Authority to change the zoning or building ordinances or
any other Laws affecting the Real Property Interests.

 

(e)           Except as otherwise described in Section 2.4(c) and
Section 2.4(d), an EQT Subsidiary holds hold Defensible Title to the Assets.

 

(f)            Except as set forth in Section 2.4(f) of the Disclosure Schedule
and for the Dormant Pipeline, the tangible Assets, including the Real Property
Interests, (i) are in good operating condition and repair, subject to ordinary
wear and tear, and have been maintained in accordance with standard industry
practice and (ii) are adequate for the purpose for which they are being used and
are capable of being used without the need for repair or replacement except in
the ordinary course of business.

 

(g)           The Assets being transferred to Buyer at the Closing include the
assets (including all inventories of pipeline, valves, meters, cathodic
protection equipment and related materials and supplies) and the properties,
rights and entitlements (including rights of ways, easements, licenses and other
real property rights) set forth on Exhibits A-1, A-2 and A-3.

 

(h)           The construction of the Ranger II NGL Pipeline by Seller is and
has been performed in compliance with the Endangered Species Act of 1973 in
respect of the Indiana bat species as described in the letter from the U.S. Fish
and Wildlife Service to EQT dated February 10, 2010 (the “February 2010
Letter”).  The February 2010 Letter remains in full force and effect, and Seller
has complied with its obligations thereunder.  To the Knowledge of Seller, the
construction, as described in the February 2010 Letter, of the Ranger II NGL
Pipeline by Buyer after the Closing will not be subject to delay based upon the
presence of an

 

13

--------------------------------------------------------------------------------

 

Indiana bat critical habitat designated in accordance with 16 U.S.C. § 1533
within the area of the Ranger II NGL Pipeline.

 

(i)                                     Each of the Ranger I NGL Pipeline and
the Ranger II NGL Pipeline has been designed, installed, maintained and
operated, as applicable, in compliance with the Department of Transportation
requirements set forth in 49 C.F.R., Ch. 1, Part 195.

 

(j)                                     Seller has undertaken the construction
of the Ranger NGL Pipeline in accordance with the designs, plans, blueprints,
as-built plans and specifications and system drawings and studies previously
provided to Buyer.

 

Section 2.5.                                   Absence of Certain Changes. 
Since January 1, 2010, (a) no Seller Material Adverse Effect has occurred, (b)
Seller has operated the Assets in the ordinary course of business, consistent
with past practice, (c) Seller has not taken any action, or failed to take any
action, that if taken or failed to be taken after the date hereof would result
in a breach of Section 6.1, and (d) Seller has not engaged in any practice which
would have the effect of (i) accelerating to periods before the Effective Time
collection of revenues attributable to the Assets that would otherwise be
expected (based on past practice) to be made in periods after the Effective
Time, (ii) postponing to periods after the Effective Time payment of costs in
respect of the Assets that would otherwise be expected (based on past practice)
to be made in periods before the Effective Time.

 

Section 2.6.                                   Litigation.  Except as set forth
in Section 2.6 of the Disclosure Schedule, there is no material Proceeding
pending or, to the Knowledge of Seller, threatened against Seller or in respect
of the Assets or that would adversely affect, in any material respect, the
transactions contemplated by this Agreement and the Other Transaction Documents.

 

Section 2.7.                                   Compliance with Law.  Except with
respect to Environmental Laws, which are addressed in Section 2.12, and any Laws
related to Taxes, which are addressed in Section 2.11, Seller is in full
compliance with all applicable material Law or order, writ, injunction or decree
of any Governmental Authority that is applicable to the Assets.  No event has
occurred or circumstance exists that (with or without notice or lapse of time),
in respect of Seller’s ownership of the Assets that (a) may constitute or result
in a violation by, or a failure to comply with, any material Law or order, writ,
injunction or decree of any Governmental Authority that is applicable to the
Assets or (b) may give rise to any obligation to undertake, or to bear all or
any portion of the cost of, any material remedial action of any nature.  Seller
has not received any notice or other communication (whether oral or written), in
respect of Seller’s ownership of the Assets, from any Governmental Authority or
any other Person regarding (i) any actual, alleged, possible, or potential
violation of, or failure to comply with, any material Law, or (ii) any actual,
alleged, possible, or potential obligation on the part of Seller to undertake,
or to bear all or any portion of the cost of, any material remedial action of
any nature.

 

14

--------------------------------------------------------------------------------


 

Section 2.8.                                   Permits.

 

(a)                                  All of the material permits, licenses,
certificates, orders, approvals, authorizations, grants, consents, concessions,
waivers, registrations, warrants, franchises or similar rights or privileges
that are granted by a Governmental Authority and are necessary for, or are used
or held for use in connection with, the ownership and operation of the Assets,
including Environmental Permits (the “Permits”) are set forth on Exhibit A-4.

 

(b)                                 All of the Permits set forth on Exhibit A-4
are in full force and effect.  Seller has timely filed applications for all
permits required to operate the Assets as currently operated.

 

(c)                                  Seller is not in violation of or default
under any Permit that is material to, and used or held for use in connection
with, the ownership and operation of the Assets, in the aggregate.

 

Section 2.9.                                   Contracts.  Exhibit A-5 lists all
Material Contracts, identified by the appropriate subcategories set forth in the
definition of “Material Contract.”  Seller has performed its obligation under
each Material Contract in all material respects and is not in material breach or
default thereunder.  Seller has not waived any of its material rights under any
of the Material Contracts or modified any of the material terms thereof.   To
Seller’s Knowledge, no other Person that is party to a Material Contract is in
material breach or default under any Material Contract. Each Material Contract
is legal, valid, binding, in full force and effect and enforceable, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws affecting creditors’ rights generally
or by general equitable principles relating to enforceability.  Except as listed
on Exhibit A-5 and for the Contracts entered into by the Parties at Closing,
there are no Contracts with Seller or any of its Affiliates that will be binding
on Buyer following the Closing.  No notice of default or breach has been
received or delivered by Seller (or any of its Affiliates) under any Material
Contract, the resolution of which is currently outstanding, and no currently
effective notices have been received by Seller (or any of its Affiliates) of the
exercise of any premature termination, price redetermination, market-out or
curtailment of any Material Contract.

 

Section 2.10.                             Employees and Employee Benefit
Matters.

 

(a)                                  There does not exist, nor do any
circumstances exist that could result in liability to Buyer (or its Affiliates)
for any Taxes or other Liabilities (including any Controlled Group Liability)
relating to any Benefit Plan sponsored, maintained or contributed to by Seller
(or its Affiliates) or any trade or business whether or not incorporated, that
together with Seller (or its Affiliates) would be a “single employer” as
described in Section 414(b), (c), (m) or (o) of the Code.

 

15

--------------------------------------------------------------------------------


 

(b)                                 On or prior to the date hereof, Seller shall
provide Buyer with a schedule (the “Compensation Schedule”) that sets forth the
names, titles, annual salaries, other compensation and date of hire of the
employees of Seller (or its Affiliates) who spend all or substantially all of
their business time engaged in, or in activities primarily related to, the
operation or maintenance of the Assets (the “Operating Employees”).  None of the
Operating Employees is obligated under any contract with Seller (or its
Affiliates), nor subject to any judgment, decree or order of any court or
administrative agency, that would prevent such Operating Employee from
performing services for Buyer (or its Affiliates).  No Seller, nor any of its
Affiliates, has received written notice from any Operating Employee or group of
Operating Employees, that such Person or group intends to terminate employment
and, to the Knowledge of Seller, no Operating Employee or group of Operating
Employees intends to terminate employment.

 

(c)                                  None of the Operating Employees is covered
by any collective bargaining agreement and there are not any union organizing
efforts underway with respect to any of the Operating Employees.

 

(d)                                 There is no (i) judgment, order, decree or
injunction involving Seller or its Affiliates with respect to any current or
former Operating Employees or the terms and conditions of employment of any
Operating Employee or (ii) Demand pending against or involving or, to the
Knowledge of Seller, threatened against or involving, Seller or its Affiliates
alleging violation of any state or federal employment laws with respect to the
Operating Employees, including claims, actions, suits, investigations, audits or
proceedings alleging employment discrimination, harassment, wrongful discharge,
wage and hour violations, or any other unfair employment practices under
applicable Law.

 

Section 2.11.                             Taxes.  Except as set forth in Section
2.11 of the Disclosure Schedule:

 

(a)                                  All Tax Returns required to be filed by
Seller have been duly and timely filed, and all Taxes due by Seller, whether or
not shown to be due and owing on such Tax Returns, have been timely paid in full
unless being contested in good faith and for which adequate reserves have been
maintained on the books and records of Seller.

 

(b)                                 None of the Tax Returns of Seller is the
subject of any Tax audit or Tax examination by any Tax Authority, and there are
no Demands for Taxes of Seller now pending or, to the Knowledge of Seller,
threatened with respect to any Tax.

 

(c)                                  There are no Liens or claims for Taxes
(other than Taxes which are not yet due and payable) upon the Assets.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Seller is a “disregarded entity” as defined
in Treas. Reg. Section 1.1445-2(b)(2)(iii) and is wholly-owned by EQT Gathering,
Inc., a Pennsylvania corporation.

 

(e)                                  With respect to Taxes other than income,
franchise and similar Taxes, Seller has not executed or entered into with any
Governmental Authority relating to any Asset any agreement, waiver or other
document extending or having the effect of extending or waiving the period for
assessment or collection of any Taxes that is still in effect.

 

(f)                                    No claim has ever been made, or to
Seller’s Knowledge, threatened by a Tax authority relating to the Assets in any
jurisdiction where Seller has failed to file one or more Tax Returns asserting
that Seller, or any of the Assets, is or may be subject to Taxes imposed by that
jurisdiction.

 

Section 2.12.                             Environmental Matters.

 

(a)                                  Except as set forth in Section 2.12(a) of
the Disclosure Schedule, the Assets are not subject to, and with respect to the
Assets, neither Seller nor its Affiliates have or are subject to, any material
Environmental Liability.

 

(b)                                 Except as set forth in Section 2.12(b) of
the Disclosure Schedule, to the Knowledge of Seller, there are no facts,
circumstances, or conditions existing, initiated or occurring prior to the
Closing Date, which have or will result in any material Environmental Liability
with respect to the Assets.

 

(c)                                  Except as set forth in Section 2.12(c) of
the Disclosure Schedule, neither the Seller nor its Affiliates are responsible
for any Environmental Liability of any other person, whether by contract or, the
Knowledge of Seller, by operation of law.

 

(d)                                 Except as set forth in Section 2.12(d) of
the Disclosure Schedule, the Assets and operations conducted by Seller and its
Affiliates with respect to the Assets are and have been in compliance with the
material requirements of all applicable Environmental Laws and Environmental
Permits.

 

(e)                                  Except as set forth in Section 2.12(e) of
the Disclosure Schedule, Seller and its Affiliates have not received written
inquiry or notice of any Demand since November 16, 2007, related to or arising
under any Environmental Law relating to the Assets, except such Demands that
have been fully and finally resolved without further liability to Seller or its
Affiliates.

 

(f)                                    Except as set forth in Section 2.12(f) of
the Disclosure Schedule, none of Seller or its Affiliates is currently operating
or required by any Governmental Authority to be operating any of the Assets
under any compliance

 

17

--------------------------------------------------------------------------------


 

order, any consent decree or order, or corrective action decree or order issued
by or entered into with any Governmental Authority under any Environmental Law.

 

(g)                                 Seller has furnished Buyer copies of all
environmental assessments, reports, audits and other material documents in its
possession or under its control and dated on or after November 16, 2007 that
relate to the environmental condition of the Assets or Seller’s or its
Affiliate’s compliance with Environmental Laws with respect to the Assets.  To
the Knowledge of Seller, any information Seller or its Affiliates have furnished
to Buyer concerning the environmental condition of the Assets and the operations
of Seller or its Affiliates related to compliance with Environmental Laws is
accurate and complete.

 

Notwithstanding the generality of any other representations and warranties
contained in this Agreement, except for Section 2.4(c), Section 2.8(a), Section
2.8(b) and Section 2.9, this Section 2.12 will be deemed to contain the only
representations and warranties in this Agreement with respect to Environmental
Liabilities, Environmental Permits or Environmental Laws.

 

Section 2.13.                             Intellectual Property.  To the
Knowledge of Seller, (i) none of the Assets uses or incorporates any
intellectual property that, or in a manner that, infringes or misappropriates
the intellectual property of any third Person, and (ii) no third Person is
infringing or misappropriating any intellectual property used or incorporated in
any Asset.  To the Knowledge of Seller and except as set forth on Section 2.13
of the Disclosure Schedule, the Assets include all intellectual property
required for their operation, free and clear of all Liens, and all such
intellectual property will be available for use by Buyer in connection with the
operation of the Assets immediately subsequent to the Closing on the same terms
and conditions as available immediately prior to the Closing subject to any
applicable license transfer requirements, all of which are set forth on Exhibit
A-5-4 and, following execution by Buyer, the Propak license set forth on Exhibit
A-5-3.  To the Knowledge of Seller, no trade secret or confidential know-how,
either of which is material to the operation of any Asset, has been disclosed or
authorized to be disclosed, other than pursuant to a non-disclosure agreement
that protects the proprietary interests in and to such trade secrets and
confidential know-how.

 

Section 2.14.                             Condemnation.  There are no pending or
threatened condemnation or eminent domain proceedings, lawsuits or
administrative actions or contemplated sales in lieu thereof, involving a
partial or total taking of any of the Assets.

 

Section 2.15.                             Bonds, Letters of Credit, Guarantees. 
There exist no bonds, letters of credit and guarantees posted by Seller or any
Affiliate of Seller with any Governmental Authority or third Person relating to
the Assets.

 

Section 2.16.                             Brokers; Finders and Fees.  Neither
Seller nor any of its Affiliates has employed any investment banker, broker or
finder or incurred any liability for any investment banking, financial advisory
or brokerage fees, commissions or finders’ fees in connection with

 

18

--------------------------------------------------------------------------------


 

this Agreement or the Other Transaction Documents or the transactions
contemplated hereby and thereby.

 

ARTICLE III
DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

 

EXCEPT AS SPECIFICALLY SET FORTH IN ARTICLE II, SELLER MAKES NO REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF OR OTHERWISE
IN ANY WAY RELATING TO ITSELF OR THE ASSETS, INCLUDING WITH RESPECT TO
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED, AND, EXCEPT AS
SET FORTH IN THIS AGREEMENT, BUYER SHALL BE DEEMED TO BE TAKING THE ASSETS “AS
IS” AND “WHERE IS” FOR ALL PURPOSES.  BUYER FURTHER ACKNOWLEDGES THAT, EXCEPT AS
EXPRESSLY REPRESENTED OTHERWISE IN THIS AGREEMENT  SELLER HAS NOT AND WILL NOT
MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE
RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, ENVIRONMENTAL
PERMITS, OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT AS PERTAINS TO THE ASSETS.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

Section 4.1.                                   Organization; Etc.  Buyer (a) is
a limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware, (b) has all requisite power and
authority to own, lease and operate all of its properties and assets and to
carry on its business substantially as now being conducted, and (c) is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership, operation or leasing of its properties
makes such qualification necessary, except in the case of clause (c) where the
failure to be so qualified and in good standing would not, individually or in
the aggregate, have a Buyer Material Adverse Effect.  As used in this Agreement,
the term “Buyer Material Adverse Effect” shall mean an event, change or
circumstance which would adversely affect in a material respect the ability of
Buyer to consummate the transactions contemplated hereby.

 

Section 4.2.                                   Authority Relative to this
Agreement and the Other Transaction Documents.  Buyer has all requisite limited
liability company power, authority and capacity to execute and deliver this
Agreement and the Other Transaction Documents and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the Other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby have been or will be, as applicable, duly and
validly authorized by all

 

19

--------------------------------------------------------------------------------


 

requisite limited liability company action on the part of Buyer.  This Agreement
has been, and the Other Transaction Documents will be, duly and validly executed
and delivered by Buyer and, assuming this Agreement has been, and the Other
Transaction Documents to which Seller is a party will be, duly authorized,
executed and delivered by Seller, constitutes or will constitute, as applicable,
a valid and binding agreement of Buyer, enforceable against Buyer in accordance
with its terms, except that (a) such enforcement may be subject to any
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws, now or hereafter in effect, relating to or limiting creditors’ rights
generally and (b) enforcement of this Agreement and the Other Transaction
Documents, including, among other things, the remedy of specific performance and
injunctive and other forms of equitable relief, may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

Section 4.3.                                   Absence of Conflicts.  The
execution and delivery of this Agreement and the Other Transaction Documents by
Buyer and the consummation by Buyer of the transactions contemplated hereby and
thereby do not and will not (a) conflict with or result in any breach of any
provision of the certificate of formation, limited liability company agreement
or other organizational documents of Buyer, (b) result in a violation or breach
of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, or require any Consent under, any indenture, license, contract, agreement
or other instrument or obligation to which Buyer or any of its Affiliates is a
party or by which any of them or any of their respective properties or assets
may be bound, (c) violate any material order, writ, injunction, decree or Laws
applicable to Buyer, any of its Affiliates or any of their respective properties
or assets, or (d) require any filing with, or the obtaining of any permit,
authorization, Consent or approval of, any Governmental Authority that has not
been made or obtained, except in the case of (d) of this Section 4.3 for any
such matters which, individually or in the aggregate, would not have a Buyer
Material Adverse Effect.

 

Section 4.4.                                   Availability of Funds.  Buyer has
sufficient immediately available funds in cash or cash equivalents to pay the
Estimated Purchase Price and to pay any other amounts payable pursuant to this
Agreement and to effect the transactions contemplated hereby.

 

Section 4.5.                                   Litigation.  There is no
Proceeding pending or, to the Knowledge of Buyer, threatened against Buyer or
any of its Affiliates which, individually or in the aggregate, would have a
Buyer Material Adverse Effect.

 

Section 4.6.                                   Brokers; Finders and Fees. 
Neither Buyer nor any of its Affiliates has employed any investment banker,
broker or finder or incurred any liability for any investment banking, financial
advisory or brokerage fees, commissions or finders’ fees in connection with this
Agreement or the Other Transaction Documents or the transactions contemplated
hereby or thereby.

 

20

--------------------------------------------------------------------------------


 

ARTICLE V
TAX MATTERS

 

Section 5.1.                                   Preparation of Tax Returns. 
Seller shall prepare and file (or cause to be prepared and filed) all Tax
Returns with respect to the Assets for all Pre-Closing Periods and Straddle
Periods that are required to be filed after the Closing Date, and shall pay (or
cause to be paid) all Taxes due with respect to the Assets for all Pre-Closing
Periods and Straddle Periods (whether or not such Taxes are required to be shown
on a Tax Return).  Buyer shall promptly pay to Seller the portion of such Tax
for which Buyer is responsible pursuant to Section 5.2 within five days of
receipt of notice therefor.

 

Section 5.2.                                   Responsibility for Taxes.  Seller
shall be responsible for and entitled to all refunds of, and shall indemnify
Buyer Indemnitees from and against, all Taxes with respect to the Assets for any
Pre-Closing Period and for that portion of any Straddle Period that ends on the
Closing Date.  Buyer shall be responsible for the remaining Straddle Period
Taxes that begins on the day after the Closing and ends on the last day of the
Straddle Period.  For this purpose, Straddle Period Taxes shall be (a) allocated
on an interim closing of the books method for income and franchise Taxes, and
(b) prorated on a daily basis to the Closing date and thereafter for all other
Taxes.  Notwithstanding anything to the contrary herein, any ad valorem or
property Taxes paid or payable with respect to the Assets shall be allocated to
the Tax period applicable to the ownership of the Assets regardless of when such
Taxes are assessed.

 

Section 5.3.                                   Post-Closing Assistance.  Seller
and Buyer will each provide the other such reasonable assistance, at the sole
cost and expense of the requesting party, as may reasonably be requested in
connection with the preparation of any Tax Return with respect to the Assets, or
any audit or other examination by any Tax Authority or any judicial or
administrative proceedings relating to Taxes with respect to the Assets, and
each will retain and provide the requesting Party with any records or
information that may be reasonably relevant to such return, audit or
examination, proceedings or determination.  The Party requesting assistance will
reimburse the other Party for reasonable out-of-pocket expenses (other than
salaries or wages of any employees of the Parties) incurred in providing such
assistance.  Buyer agrees, at its sole cost and expense, to file an Application
for Energy Direct Pay Authorization and Kentucky Sales and Use Tax Energy
Exemption Annual Return with the Kentucky Department of Revenue to qualify for
the exemption of sales or use Tax on Buyer’s purchases of energy following the
Closing, and to include any benefit from such reduction in sales Tax in all
applicable electricity allocations to Seller pursuant to the Big Sandy Shared
Services Agreement.

 

Section 5.4.                                   Conduct of Business.

 

(a)                                  From and after the applicable Closing Date,
each of Buyer and Seller (the “Tax Indemnified Person”), shall notify the chief
tax officer (and the notice party as set forth in Section 10.4 of this
Agreement) of the other Party (the “Tax Indemnifying Person”), in writing within
15 days of receipt by the Tax Indemnified Person of written notice of any
pending or threatened audits, adjustments, claims, examinations, assessments or
other proceedings (a “Tax Audit”) which may affect the liability for Taxes of
such other Party.  If the Tax Indemnified Person fails to give such timely
notice to the other Party, it shall not

 

21

--------------------------------------------------------------------------------


 

be entitled to indemnification for any Taxes arising in connection with such Tax
Audit if such failure to give notice materially adversely affects the other
Party’s right to participate or meaningfully defend in the Tax Audit.

 

(b)                                 If a Tax Audit relates to Taxes for which
only Seller would be liable to indemnify Buyer under this Agreement, Seller
shall have the option, at its expense, to control the defense and settlement of
such Tax Audit.  If Seller does not elect to control the defense and settlement
of such Tax Audit by giving written notice of to Buyer within 15 days of the
receipt of the first notice of such audit (and failure to give such timely
notice shall constitute a waiver of seller’s right to elect not to control and
defend the audit), Buyer may, at Buyer’s expense, control the defense and
settlement of such Tax Audit, provided that Seller shall pay any Tax for which
it is otherwise liable under Section 5.2.  If such Tax Audit relates solely to
Taxes for which only Buyer would be liable under this Agreement, Buyer shall, at
its expense, control the defense and settlement of such Tax Audit to the extent
that such Tax Audit relates to Taxes for which Buyer is liable to indemnify
Seller under Section 5.2.

 

(c)                                  If a Tax Audit relates to Taxes for which
both Seller and Buyer could be liable under this Agreement, to the extent
practicable, the items of income, gain, loss, deduction and credit or other item
required to be reported on or otherwise reported on the applicable Tax Return
(“Tax Items”) with respect to such Tax Audit will be distinguished and each
Party will have the option to control the defense and settlement of those Taxes
for which it is so liable.  If such Tax Audit relates to a Straddle Period and
any Tax Item cannot be identified as being a liability of only one Party or
cannot be separated from a Tax Item for which the other Party is liable, Seller,
at its expense, shall have the option to control the defense and settlement of
the Tax Audit, provided that such Party defends the items as reported on the
relevant Tax Return and provided further that no such matter shall be settled
without the written consent of Buyer, not to be unreasonably withheld.

 

(d)                                 Any Party whose liability for Taxes may be
affected by a Tax Audit shall be entitled to participate at its expense in such
defense and to employ counsel of its choice at its expense and shall have the
right to consent to any settlement of such Tax Audit (not to be unreasonably
withheld) to the extent that such settlement would have an adverse effect with
respect to a period for which that Party is liable for Taxes, under this
Agreement or otherwise.

 

Section 5.5.                                   Pre- and Post-Closing Actions. 
Except to the extent required by applicable Laws, Seller shall not and shall not
permit its affiliates to take any action (including the amendment of any Tax
Return) on or before the Closing Date which could reasonably be expected to
materially increase Buyer’s liability for Taxes (including any liability of
Buyer to indemnify Seller for Taxes under this Agreement).  Except to the extent
required by applicable

 

22

--------------------------------------------------------------------------------


 

Laws, Buyer shall not and shall not permit its affiliates to take any action
(including the amendment of any Tax Return) on or after the Closing Date which
could reasonably be expected to materially increase Seller’s liability for Taxes
(including any liability of Seller to indemnify Buyer for Taxes under this
Agreement).

 

Section 5.6.                                   Refunds of Certain Taxes Received
by Buyer.  Buyer agrees to pay to Sellers any refund received (whether by
payment, credit, offset or otherwise, and together with any interest thereon)
after the Closing Date by Buyer or its affiliates that is entitled to be paid to
Seller pursuant to Section 5.2.  Buyer shall cooperate with Seller and Seller’s
affiliates at Seller’s sole expense in order to take all necessary steps to
claim any such refund.  Any such refund received by Buyer or its affiliates
shall be paid to Seller within 30 days after such refund is received.   Buyer
agrees promptly furnish to Seller all information, records and assistance
necessary to verify the amount of the refund or overpayment. Buyer shall have no
affirmative duty to identify any refunds that might be due and payable to Seller
under this Section 5.6.

 

Section 5.7.                                   Like-Kind Tax Exchange.  The
Parties hereby agree that any Party, at its sole expense, may elect a like-kind
exchange under Section 1031 of the Code with respect to the transactions
contemplated by this Agreement.  Seller, at its expense, shall have the right at
any time prior to the Closing to assign all or a portion of its rights under
this Agreement to a “qualified intermediary” (as that term is defined in
Treasury Regulations Section 1.1031(k)-1(g)(4)(iii)) or an “exchange
accommodation titleholder” (as that term is defined in Revenue Procedure
2000-37, 2000-2 C.B. 308) in order to effectuate the transactions contemplated
hereby at such Closing in a manner that will qualify, either in whole or in
part, as a like-kind exchange under Section 1031 of the Code.  Likewise, Buyer,
at its expense, shall have the right at any time prior to the Closing to assign
all or a portion of its rights under this Agreement to a qualified intermediary
or an exchange accommodation titleholder for the same purpose.  In the event
that any Party assigns its rights under this Agreement pursuant to this Section
5.7, such Party agrees to notify the other Party in writing of such assignment
on or before the Closing attributable to such rights.  The Parties agree to
cooperate to the extent reasonably requested by the other Parties in order to
effectuate the transactions contemplated hereby as a like-kind exchange under
Section 1031 of the Code.  The Parties acknowledge and agree that any assignment
of rights under this Agreement to a qualified intermediary or an exchange
accommodation titleholder shall not release any Party from any of its
liabilities and obligations to the other Party under this Agreement, and that
neither Party represents to the other Party that any particular Tax treatment
will be given to any Party as a result thereof.  In no event will any Party be
liable to the other for any failure of any  transaction to qualify for like-kind
treatment under Section 1031 of the Code.

 

Section 5.8.                                   Transfer Taxes.  Any sales, use,
recording or other transfer taxes (“Transfer Taxes”) imposed on the purchase and
sale of the Assets pursuant to this Agreement (including any interest,
penalties, or additions to tax with respect thereto) shall be paid 50% by Seller
and 50% by Buyer.  The Parties shall reasonably cooperate in good faith to
minimize, to the extent permissible under applicable Law, the amount of any
Transfer Taxes described in this Section 5.8.

 

23

--------------------------------------------------------------------------------

 

ARTICLE VI
ADDITIONAL COVENANTS

 

Section 6.1.                                   Conduct of Business.  Except as
contemplated by the covenants to be performed by Seller prior to the Closing
under this Agreement or as set forth in Section 6.1 and Section 6.8 of the
Disclosure Schedule or as consented to in writing by Buyer, such consent not to
be unreasonably withheld, delayed or conditioned, prior to the Closing, Seller
covenants and agrees (and agrees to cause each of its Affiliates that it
controls) to (i) operate its business with respect to the Assets in the ordinary
course of business consistent with past practices and (ii) use commercially
reasonable efforts to keep available the services of the current officers, key
employees and consultants related to the Assets and, without limiting the
generality of the preceding, Seller shall not, (and shall not permit any of its
Affiliates to) directly or indirectly do, or agree to do, any of the following:

 

(a)                                  sell, transfer, assign, convey, abandon or
otherwise dispose of any of the Assets, except for (i) sales or dispositions
individually not exceeding $10,000 individually or $25,000 in the aggregate and
(ii) sales or dispositions of inventory or obsolete equipment in the ordinary
course of business;

 

(b)                                 make any commitment or enter into any
agreement with respect to any capital project relating to any Asset in excess of
$100,000 individually or $250,000 in the aggregate that would become an Assumed
Liability;

 

(c)                                  enter into, terminate, amend, waive or
permit to lapse (prior to its applicable expiration date) in any material
respect any Permit, Contract, or instrument creating a Real Property Interest
that is or would be an Asset conveyed to Buyer by Seller at the Closing or that
would affect any such Asset, other than in the ordinary course of business;

 

(d)                                 create or permit the creation of any Lien on
any Asset (other than Permitted Encumbrances) or cancel any material debts or
settle, discharge or waive any material claims or rights pertaining to the
Assets;

 

(e)                                  grant or create any preferential right to
purchase, right of first opportunity or other transfer restriction or
requirement with respect to any Asset;

 

(f)                                    make, amend or revoke any material
election with respect to any material Taxes relating to the Assets that would
materially and adversely impact Buyer;

 

(g)                                 fail to maintain in effect insurance of such
types, covering such risks and with amounts and deductibles as are in place on
the date of this Agreement solely with respect to the Assets; or

 

(h)                                 agree, whether in writing or otherwise, to
do any of the foregoing.

 

24

--------------------------------------------------------------------------------


 

Section 6.2.                                   Access to Records and Assets;
Access Indemnity and Confidentiality.

 

(a)                                  During the period from the date hereof
through the Closing, Seller shall (and shall cause its Affiliates that it
controls to) at reasonable times and upon reasonable notice (i) make all the
books and records relating to the Assets (including the Records) available to
Buyer and its authorized representatives for examination as Buyer may request,
(ii) permit Buyer to make such copies and inspections thereof, upon reasonable
advance notice and during regular business hours, as Buyer may reasonably
request, and (iii) permit Buyer and its authorized representatives to consult
with employees, officers, directors, accountants, consultants, legal counsel and
other authorized representatives of Seller and to conduct, at Buyer’s sole cost,
expense and risk, inspections and site visits of the Assets; provided, however,
that none of Buyer and its authorized representatives shall have any right of
access to (A) any proprietary data that relates to another business of Seller
and is not used in connection with the ownership, use, operation or maintenance
of the Assets, (B) confidential information subject to a third party
confidentiality agreement, or (C) any such information which, if disclosed,
would violate an attorney-client privilege or applicable Law.  Buyer and its
authorized representatives shall comply in all material respects with all rules,
regulations, policies and instructions issued by Seller or any third Person
operator regarding any of Buyer’s or its authorized representatives’ actions
prior to Closing while upon, entering or leaving any property included in the
Assets.

 

(b)                                 BUYER SHALL PROTECT, DEFEND, INDEMNIFY AND
HOLD SELLER HARMLESS FROM AND AGAINST ANY AND ALL LOSSES OCCURRING ON OR TO THE
ASSETS OR TO THE PERSON OR PROPERTY OF ANY PERSON ARISING FROM OR CAUSED BY THE
ACTS OR OMISSIONS OF SELLER, ITS AFFILIATES’ OR ANY OTHER PERSON ACTING ON
SELLER’S OR ITS AFFILIATES’ BEHALF IN CONNECTION WITH THE ACCESS RIGHTS UNDER
SECTION 6.2(A), EXCEPT FOR INSTANCES OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
ON THE PART OF SELLER, ITS AFFILIATES OR ANY OTHER PERSON ACTING ON THEIR
RESPECTIVE BEHALF; PROVIDED, HOWEVER, THAT THE FOREGOING OBLIGATION OF BUYER
SHALL NOT APPLY WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY TO THE EXTENT
EXISTING PRIOR TO SUCH ACCESS AND THAT ARE DISCOVERED DURING OR IN CONNECTION
WITH SUCH ACCESS.

 

(c)                                  Until the Closing, Buyer shall (and shall
cause its Affiliates and authorized representatives to) hold in confidence all
information and data furnished to it (or its Affiliates or representatives)
pursuant to this Section 6.2 in accordance with Section 6.14.

 

25

--------------------------------------------------------------------------------


 

Section 6.3.                                   Regulatory Filings and Consents. 
From the date hereof until the Closing:

 

(a)                                  Subject to Seller’s and Buyer’s additional
obligations in clauses (b), (c) and (d) of this Section 6.3, Seller and Buyer
shall use commercially reasonable efforts to (i) take, or cause to be taken, all
actions, and do, or cause to be done, all things that, in either case, are
necessary, proper or advisable under Law or otherwise to consummate and make
effective the transactions contemplated by this Agreement, including to do or
cause the conditions set forth in ARTICLE VII to be satisfied and to obtain
prior to Closing all Consents to the transfer and assignment of the Assets that
are required under this Agreement, and (ii) obtain from the relevant
Governmental Authorities all Authorizations required to be obtained at or prior
to the Closing by Buyer or Seller in connection with the authorization,
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby; provided, however, that Seller and its
Affiliates shall not be required to make any material monetary expenditure,
commence or be a plaintiff in any material litigation or offer or grant any
material accommodation (financial or otherwise) to any Person.

 

(b)                                 As promptly as practicable after the date
hereof, Seller and Buyer shall make all necessary filings, including filings
under the HSR Act and any other Antitrust Law, request early termination
thereunder, and thereafter make any other required submissions, with respect to
this Agreement and the transactions contemplated hereby required under any Law
at or prior to the Closing.  The Parties shall bear the costs and expenses of
their respective filings; provided that **.  The Parties shall cooperate in
connection with the making of all such filings, including by providing copies of
all such documents to the nonfiling Party and its advisors prior to filing and,
if requested, accepting all reasonable additions, deletions or changes suggested
in connection therewith.  The Parties shall each use best efforts to furnish or
cause to be furnished all information required for any application or other
filing to be made pursuant to any Law in connection with the transactions
contemplated by this Agreement.

 

(c)                                  The Parties shall each give prompt notice
to the other of the receipt of any notice or other communication (in each case
whether oral or written) from (i) any Person alleging that the Consent of such
Person is or may be required in connection with the transactions contemplated
hereby, (ii) any Governmental Authority in connection with the transactions
contemplated hereby, (iii) any Governmental Authority or other Person regarding
the initiation or threat of initiation of any claims, actions, suits,
proceedings, arbitrations or investigations against, relating to, or involving
or otherwise affecting Buyer or Seller that relate to the consummation of the
transactions contemplated hereby, and (iv) any Person regarding the occurrence
or nonoccurrence of any event the occurrence or nonoccurrence of which would be
reasonably likely to (A) cause any condition to

 

26

--------------------------------------------------------------------------------


 

the obligations of the other Party to consummate the transactions contemplated
hereby not to be satisfied, (B) cause a breach of the representations,
warranties or covenants of such Party under this Agreement, or (C) delay or
impede the ability of either Buyer or Seller, respectively, to consummate the
transactions contemplated by this Agreement or to fulfill their respective
obligations set forth herein.  No delivery of any notice pursuant to clause (iv)
of this Section 6.3(c) shall cure any breach of any representation, warranty or
covenant of the Party hereto giving such notice contained in this Agreement.

 

(d)                                 Each Party agrees to use commercially
reasonable efforts to contest and to resist any action, including administrative
or judicial action, and to have vacated, lifted, reversed or overturned any
order (whether temporary, preliminary or permanent) of any court or other
Governmental Authority that is in effect and that restricts, prevents or
prohibits the consummation of the transactions contemplated by this Agreement,
including the reasonable pursuit of all available avenues of administrative and
judicial appeal, and each Party agrees to provide reasonable cooperation to the
other Party in connection with the foregoing.  Notwithstanding the foregoing,
Buyer shall not be required to take any commercially unreasonable action that
substantially impairs the overall benefits realized from the consummation of the
transactions set forth herein, and in no event shall Buyer be required to (i)
sell, hold separate or otherwise dispose of the Assets or Buyer’s or its
Affiliate’s other assets or businesses now owned or hereafter acquired by Buyer
to resolve any objection or proceeding objecting to the transactions
contemplated hereunder or (ii) terminate any existing relationships and
contractual rights and obligations.  Buyer shall be entitled to direct any
proceedings or negotiations with any Governmental Authority or other Person
relating to the foregoing, provided that it shall afford Seller a reasonable
opportunity to participate therein.  Neither Party shall take any action that
could reasonably be expected to materially hinder or delay the granting of any
Authorization necessary for the consummation of the transactions contemplated
hereby.

 

Section 6.4.                                   Cooperation; Further Assurances.

 

(a)                                  In the event that at any time after the
Closing any further action is necessary to carry out the purposes of this
Agreement, the Parties hereto shall take such further action (including the
execution and delivery of such further documents and instruments) as any Party
hereto may reasonably request, all at the sole expense of the requesting Party
(unless the action requested should have been taken prior to the Closing, in
which case the Party or Parties that would have borne the expense of taking such
action had it been taken prior to the Closing shall bear such expense).  Without
limiting the generality of the foregoing, the Parties hereto will take all
reasonably requested actions to ensure that (i) the

 

27

--------------------------------------------------------------------------------


 

Assets are, except as otherwise contemplated hereby, transferred to Buyer, and
(ii) that all other assets otherwise used by Seller, are owned by Seller.

 

(b)                                 For the longer period of (i) seven years
after the Closing Date, (ii) as required by the terms of the applicable Assigned
Contract or (iii) as required by Law, Buyer agrees to retain the originals of
the Records at its sole cost and expense.  Seller may retain a copy of the
Records to the extent such Records pertain to its obligations under this
Agreement.

 

Section 6.5.                                   Operating Employees.

 

(a)                                  From and after the date hereof, Buyer shall
offer, or cause an Affiliate to offer, employment to all of the Operating
Employees on such terms and conditions of employment that would apply to
similarly situated employees of Buyer (or its Affiliate); provided, however,
that the terms and conditions of each such offer of employment shall **.  For
each Operating Employee who accepts employment by Buyer (or any of its
Affiliates) (the “Hired Employees”) (a) Buyer (or its Affiliate, if applicable)
shall credit years of service with Seller (or any of its Affiliates) (as
determined from the date of hire for such Operating Employee set forth in the
Compensation Schedule) for purposes of determining eligibility, vesting and
benefit accrual (excluding any benefit accrual under any Benefit Plans that is a
defined benefit pension plan) under any Benefit Plans of Buyer (or its
Affiliate, if applicable) currently in place or later adopted; provided,
however, in order to prevent duplicative credit for vacation time, Buyer shall
not be required to credit vacation for the calendar year of hire to the extent
that the Hired Employee has used or been paid for such vacation time by Seller
or any of its Affiliates, and (b) Buyer shall (or shall cause its Affiliate to)
waive any pre-existing condition limitation and eligibility waiting period under
any Benefit Plan that is a group health plan in which any such Hired Employees
are eligible to participate following the Closing, and **.  Buyer shall notify
Seller of any acceptances of such offers by the Operating Employees.

 

(b)                                 The provisions of this Section 6.5 are
intended for the sole benefit of the Parties and shall not inure to the benefit
of any other Person (other than permitted assigns of the Parties hereto) either
as a third party beneficiary or otherwise.

 

(c)                                  Seller shall pay the Hired Employees their
accrued and unused vacation through the Closing Date on the Closing Date.

 

(d)                                 Seller shall be exclusively responsible for
complying with COBRA with respect to the Hired Employees and their qualified
beneficiaries by reason of any such employees’ termination of employment with
Seller, and Buyer shall not

 

28

--------------------------------------------------------------------------------


 

have any obligation or liability to provide rights under COBRA on account of any
such termination of employment.

 

(e)                                  Without limiting the foregoing, **.

 

Section 6.6.                                   Public Announcement.  Neither
Party, nor any of their respective Affiliates, shall make any press release or
other public announcement regarding the existence of this Agreement, the
contents hereof (including the Purchase Price) or the transactions contemplated
hereby without the prior written consent of the other Party (which consent shall
not be unreasonably withheld or delayed); provided, however, that the foregoing
shall not restrict disclosures to the extent (a) necessary for a Party to
perform this Agreement (including disclosure to a Governmental Authority or any
third Persons holding rights of Consent or other rights that may be applicable
to the transactions contemplated by this Agreement, as reasonably necessary to
seek such Consents or provide notices, seek waivers, amendments or termination
of such other rights), (b) required (upon advice of counsel) by applicable
securities or other applicable Laws or regulations or the applicable rules of
any stock exchange having jurisdiction over the Parties or their respective
Affiliates or (c) subject to Section 6.14, such Party has given the other Party
a reasonable opportunity to review such disclosure prior to its release and no
objection is raised; and provided further that, in the case of clauses (a) and
(b), to the extent permitted by applicable Law, each Party shall use its
commercially reasonable efforts to consult with the other Party regarding the
contents of any such release or announcement prior to making such release or
announcement.

 

Section 6.7.                                   Insurance.

 

(a)                                  The Parties hereto acknowledge that Seller
maintains a program of property and liability insurance coverage in respect of
the Assets.  All of the insurance policies through which the program of coverage
is presently or has previously been provided by or to Seller or its Affiliates
are herein referred to collectively as the “Seller Policies.”  It is understood
and agreed by Buyer that from and after the Closing:

 

(i)                                     no insurance coverage shall be provided
under Seller Policies to Buyer; and

 

(ii)                                  no claims regarding any matter whatsoever,
whether or not arising from events occurring prior to the Closing, shall be made
by Buyer against or with respect to any of Seller Policies, regardless of their
date of issuance unless directed by Seller and for Seller’s benefit.

 

(b)                                 Buyer shall procure, pay for and maintain in
effect its own policies of insurance with respect to the Assets and shall
indemnify and defend Seller and its Affiliates against, and shall hold them
harmless from any liability, demands, claims, actions or causes of action,
assessments, losses, damages, costs and

 

29

--------------------------------------------------------------------------------


 

expenses arising out of claims made after the Closing against any of Seller
Policies by Buyer, any of Buyer’s Affiliates or any other Person claiming to be
subrogated to Buyer’s or any of its Affiliates’ rights.  Such indemnity shall
cover, without limitation, any claim by an insurer for reinsurance,
retrospective premium payments, prospective premium increases or any other
restitution or funding requirements attributable to any such claim or policy
requirements.

 

Section 6.8.                                   Purchase Orders.  From and after
the Closing, Buyer shall complete the purchase of the equipment, and pay the
outstanding amounts payable under, the purchase orders set forth in Section 6.8
of the Disclosure Schedule, which are part of the Contracts assumed by Buyer
hereunder.

 

Section 6.9.                                   Disclosure Schedules.  Any
information furnished in ARTICLE II of the Disclosure Schedule shall be deemed
to modify all of the representations and warranties of Seller set forth in
ARTICLE II for which the applicability of such information and disclosure is
readily apparent.  The inclusion of any information on the Disclosure Schedule
shall not be deemed to be an admission or acknowledgment, in and of itself, that
such information is required by the terms hereof to be disclosed, is material to
the Assets or Seller or has or would have a Seller Material Adverse Effect.

 

Section 6.10.                             Nuisance Litigation.  From and after
the date hereof, Seller agrees to use reasonable best efforts to actively defend
the matter described in subsection (2) of Section 2.6 of the Disclosure Schedule
(the “Nuisance Proceeding”).  Seller shall not agree to any settlement,
compromise or consent of the Nuisance Proceeding without the prior written
consent of Buyer, which consent may not be unreasonably withheld, delayed or
conditioned; provided, however that Buyer’s consent will not be required if such
settlement, compromise or consent includes an unconditional written release of
Buyer from all further liability in respect of such claim and could not
reasonably be expected to materially and adversely affect Buyer’s operation of
the Assets following the Closing.  Buyer agrees to provide such cooperation as
reasonably requested by Seller in connection with the foregoing.

 

Section 6.11.                             Langley Plant Environmental Matters.

 

(a)                                  Prior to and until the Closing, Seller
agrees that it will not undertake any activities related to Langley Plant
Environmental Matters, including **, including **

 

(b)                                 At the Closing, Buyer shall assume all
responsibility for Langley Plant Environmental Matters, **, subject to Buyer’s
right of indemnity provided in Section 9.2.

 

Section 6.12.                             Transition Plan.

 

(a)                                  Without limiting Section 6.4, for a period
of 120 days following the Closing, each Party agrees to offer reasonable
assistance to the other Party,

 

30

--------------------------------------------------------------------------------


 

upon such other Party’s written request, for the purpose of transitioning
ownership and operation of the Assets from Seller to Buyer.  In connection with
any services provided under this Section 6.12, each month following the
commencement of such services, the Party requesting such limited transition
services shall pay the Party providing such services an amount equal to ** all
** reasonable out-of-pocket or third-party costs incurred by such Party and its
Affiliates in providing the services contemplated by this Section 6.12.

 

(b)                                 Until the earlier to occur of (i) 90 days
following the Closing Date, or (ii) in the case of those software and
application licenses referenced below, the date on which Buyer acquires a
separate license or adequate replacement system, Seller will (x) cooperate with
and assist in Buyer’s efforts to obtain a separate license (or an adequate
replacement system) for each of the software and applications set forth on
Section 2.13 of the Disclosure Schedule (each a “Transition IT System”) and (y)
continue to host such Transition IT System following the Closing for the benefit
of Buyer.  Notwithstanding the foregoing, Buyer acknowledges that in the case of
each Transition IT System licensed to Seller or its Affiliates, the consent of
the licensor of such Transition IT System may be required to provide Buyer any
use or access to such Transition IT System, and Seller’s obligations under this
Agreement are limited to providing assistance reasonably requested by Buyer to
obtain such consent in consideration of the payments described in clause (a) of
this Section 6.12.  The failure to obtain such consent shall not be a breach of
this Agreement.  Any costs or fees to obtain such consent shall be borne by
Buyer.

 

(c)                                  Commencing on the date hereof, Buyer shall
exercise commercially reasonable efforts to obtain, within 90 days following the
Closing, the necessary master agreements (the “Buyer Master Agreements”) in
respect of all Assigned Contracts that are purchase orders (the “Assigned
Purchase Orders”) under master agreements retained by Seller (the “Retained
Master Agreements”).  As of and from the Closing until the earlier of 90 days
following Closing Date or such time as Buyer has entered into the relevant Buyer
Master Agreement, Seller shall, to the extent permitted by applicable Law and by
the terms of the Retained Master Agreement for the Assigned Purchase Orders for
which Buyer has not yet entered into a Buyer Master Agreement, hold such
Retained Master Agreement for the benefit and burden of Buyer and the covenants
and obligations thereunder related to any Assigned Purchase Order shall be fully
performed by Buyer and all rights and Liabilities existing thereunder related to
any Assigned Purchase Order shall be for Buyer’s account.  Buyer shall pay
Seller an amount equal to all reasonable out-of-pocket or third-party costs
incurred by Seller under this Section 6.12(c).  Seller makes no representations
or warranties regarding Buyer’s ability to obtain the Buyer Master Agreements,
and Seller shall have no liability by reason of it’s efforts to hold the
Retained Master Agreements for the benefit and burden of Buyer pursuant to this
Section 6.12(c).

 

31

--------------------------------------------------------------------------------


 

(d)                                 Following the date hereof, Seller will
continue to exercise commercially reasonable efforts to obtain the consent of
Propak Systems, Ltd. (“Propak”) to Buyer’s proposed revisions to the Propak
License Agreement to be executed and delivered by Buyer and Propak on the
Closing Date.

 

Section 6.13.                             Expansion Plans.  The Parties shall
cooperate in good faith regarding the location of the future expansion of
Seller’s Affiliates’ compression equipment included in the Excluded Assets to
add additional compression reasonably required to fully utilize the designated
capacity of the Big Sandy Pipeline (the “Big Sandy Compression Expansion”) and
for Buyer’s expansion of the Processing Facilities following the Closing to
include a 60 MMcf cryogenic gas processing plant (the “Langley Plant 3”), as
well as with respect to future expansions of the Processing Facilities and Big
Sandy Pipeline.  Following the date hereof, the Parties will select and engage
the services of a mutually agreeable engineering firm (the “Engineering Firm”)
to prepare plans (the “Langley Site Development Plans”) that identify the
location of the Big Sandy Compression Expansion and the Langley Plant 3 on the
site of the Processing Facilities, including all supply, discharge and any
utility lines with respect thereto, as well as the interconnection of the
Processing Facilities and the Big Sandy Compression Expansion.  Both Parties
will participate and consult with the Engineering Firm for the purpose of
ensuring that, to the extent possible, the Langley Site Development Plans, as
well as any anticipated future expansions of the Processing Facilities and the
Big Sandy Pipeline (e.g., by adding an additional residue gas line), utilize
available space on the site of the Processing Facilities to accommodate Langley
Plant 3, the Big Sandy Compression Expansion, and such anticipated future
expansions of the Processing Facilities and the Big Sandy Pipeline.  The Parties
shall use commercially reasonable efforts to cause the Engineering Firm to
complete the Langley Site Development Plans within 120 days of the date hereof. 
The Parties will each bear 50% of the cost of the Engineering Firm.  After the
Closing, the Parties agree to amend the Conveyance to specify the location and
extent of Seller’s retained easement for purposes of accessing, operating and
expanding the Big Sandy Pipeline compression included in the Excluded Assets.

 

Section 6.14.                             Confidentiality.

 

(a)                                  Buyer and its Affiliates shall not
disclose, directly or indirectly, any documents, work papers or other materials
of a confidential or proprietary nature related to Seller or the Assets
(including, without limitation, any information obtained in connection with the
entering into of this Agreement) and shall have all such information kept
confidential; provided, however, that Buyer may disclose any such information
(A) that is or becomes generally available to the public other than as a result
of disclosure by Buyer or its Affiliates, (B) that is or becomes available to
Buyer on a non-confidential basis from a source that is not bound by a
confidentiality obligation to Seller or its Affiliates, (C) to Buyer’s financial
advisors, consultants, attorneys and banks or (D) with the prior written
approval of Seller, which approval shall not be unreasonably withheld or
delayed; provided, further, that to the extent that Buyer or its Affiliates may
become legally

 

32

--------------------------------------------------------------------------------


 

compelled to disclose any such information by any Governmental Authority or if
Buyer or its Affiliates receives an opinion of counsel that disclosure is
required in order to avoid violating any laws, Buyer or its Affiliates may
disclose such information but only after, if applicable or relevant, they have
used all commercially reasonable efforts to afford Seller, at its sole cost and
expense, the opportunity to obtain an appropriate protective order, or other
satisfactory assurance of confidential treatment, for the information required
to be disclosed; provided, further, that Buyer may disclose such information to
the extent necessary to comply with applicable Law, or to enforce its rights and
obligations under this Agreement; provided, further, that after the Closing,
this Section 6.14(a) shall not prohibit or restrict or otherwise limit the use
or disclosure by Buyer and its Affiliates of any documents, work papers or other
materials or information related to the Assets.

 

(b)                                 Seller and its Affiliates shall not
disclose, directly or indirectly, any documents, work papers or other materials
of a confidential or proprietary nature related to Buyer and its Affiliates
(including, without limitation, any information obtained in connection with the
entering into of this Agreement) and shall have all such information kept
confidential; provided, however, that Seller may disclose any such information
(A) that is or becomes generally available to the public other than as a result
of disclosure by Seller or its Affiliates, (B) that is or becomes available to
Seller on a non-confidential basis from a source that is not bound by a
confidentiality obligation to Buyer, (C) to Seller’s financial advisors,
consultants, attorneys and banks or (D) with the prior written approval of
Buyer, which approval shall not be unreasonably withheld or delayed; provided,
further, that to the extent that Seller or its Affiliates may become legally
compelled to disclose any such information by any Governmental Authority or if
Seller or its Affiliates receives an opinion of counsel that disclosure is
required in order to avoid violating any applicable Law, Seller or its
Affiliates may disclose such information but only after, if applicable or
relevant, they have used all commercially reasonable efforts to afford Buyer, at
its sole cost and expense, the opportunity to obtain an appropriate protective
order, or other satisfactory assurance of confidential treatment, for the
information required to be disclosed; provided, further, that Seller may
disclose such information to the extent necessary to comply with applicable Law,
or to enforce its rights and obligations under this Agreement.

 

ARTICLE VII
CONDITIONS TO CLOSING

 

Section 7.1.                                   Conditions to Obligations of
Seller and Buyer Under this Agreement.  The respective obligations of the
Parties to consummate the transactions contemplated hereby shall be subject to
the satisfaction at or prior to the Closing of the following conditions (any or
all of which may be waived by the Parties, as the case may be in whole or in

 

33

--------------------------------------------------------------------------------

 

part, to the extent permitted by applicable Law):  (i) the termination or
expiration of the applicable waiting period under the HSR Act and any extension
thereof (“HSR Approval”), (ii) the absence of any temporary restraining order,
preliminary or permanent injunction or other judgment or order issued by any
court of competent jurisdiction or other statute, rule or legal restraint of a
Governmental Authority the effect of which prevents the consummation of the
transactions contemplated hereby and (iii) the absence of any proceeding by any
Governmental Authority challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated by this Agreement.

 

Section 7.2.            Additional Conditions to Seller’s Obligation.  The
obligation of Seller to effect the transactions contemplated hereby shall be
subject to the satisfaction at or prior to the Closing of the following
conditions, any or all of which may be waived by Seller, in whole or in part, to
the extent permitted by applicable Law:

 

(a)           Each of the representations and warranties of Buyer set forth in
this Agreement shall be true and correct (it being understood that, for purposes
of determining the accuracy of such representations and warranties, all “Buyer
Material Adverse Effect” qualifications and other materiality qualifications
contained in such representations and warranties shall be disregarded) as of the
date hereof and as of the Closing Date as though made on and as of the Closing
Date (except that, in each case, representations and warranties that speak as of
a specified date shall have been true and correct only on such date) except for
failures that would not be reasonably likely to have, individually or in the
aggregate, a Buyer Material Adverse Effect, and Seller shall have received a
certificate of an executive officer of Buyer, dated the Closing Date, to such
effect.

 

(b)           Buyer shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date (including the deliveries at
Closing pursuant to Section 1.5), and Seller shall have received a certificate
of an executive officer of Buyer, dated the Closing Date, to such effect.

 

Section 7.3.            Additional Conditions to Buyer’s Obligation.  The
obligation of Buyer to effect the transactions contemplated hereby shall be
subject to the satisfaction at or prior to the Closing of the following
conditions, any or all of which may be waived by Buyer, in whole or in part, to
the extent permitted by applicable Law:

 

(a)           Each of the representations and warranties of Seller set forth in
this Agreement shall be true and correct (it being understood that, for purposes
of determining the accuracy of such representations and warranties, all “Seller
Material Adverse Effect” qualifications and other materiality qualifications
contained in such representations and warranties shall be disregarded) as of the
date hereof and as of the Closing Date as though made on

 

34

--------------------------------------------------------------------------------


 

and as of the Closing Date (except that, in each case, representations and
warranties that speak as of a specified date shall have been true and correct
only on such date) except for failures that would not be reasonably likely to
have, individually or in the aggregate, a Seller Material Adverse Effect, and
Buyer shall have received a certificate of an executive officer of Seller, dated
the Closing Date, to such effect.  **

 

(b)           Seller shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date (including the deliveries at
Closing pursuant to Section 1.4), and Buyer shall have received a certificate of
an executive officer of Seller, dated the Closing Date, to such effect.

 

ARTICLE VIII
TERMINATION

 

Section 8.1.            Termination.  This Agreement may be terminated at any
time prior to the Closing:

 

(a)           by mutual written consent of the Parties;

 

(b)           by Seller upon written notice to Buyer, if any of the conditions
in Section 7.1 or Section 7.2 shall not have been fulfilled by the time required
or shall have become incapable of fulfillment on or prior to the Termination
Date;

 

(c)           by Buyer upon written notice to Seller, if any of the conditions
in Section 7.1 or Section 7.3 shall not have been fulfilled by the time required
or shall have become incapable of fulfillment on or prior to the Termination
Date; or

 

(d)           by Buyer or Seller upon written notice to the other Party, if the
Closing contemplated hereby shall not have occurred on or before May 2, 2011
(the “Termination Date”).

 

provided, however, that no Party shall be entitled to terminate this Agreement
under this Section 8.1 if the Closing has failed to occur because such Party
breached any provision under this Agreement and such breach has been the cause
of, or resulted in, the event or condition purportedly giving rise to a right to
terminate this Agreement under this Section 8.1 prior to the Closing.

 

Section 8.2.            Effect of Termination.  Except for the provisions of
Section 2.16, Section 4.6, Section 6.2, Section 6.6, Section 6.14, ARTICLE VIII,
Section 9.10, Section 9.11, Section 10.4, Section 10.5, Section 10.6,
Section 10.7, Section 10.8, Section 10.9, Section 10.10, Section 10.12 and
ARTICLE XI, this Agreement shall, upon termination hereof pursuant to

 

35

--------------------------------------------------------------------------------


 

Section 8.1, forthwith become of no further force or effect and (a) there shall
be no liability on the part of Seller or Buyer or any of their respective
officers or directors to any other party and (b) all rights and obligations of
any Party shall cease; provided, however, that any such termination shall not
relieve Seller or Buyer from liability for any willful failure to perform or
observe in any material respect any of its agreements or covenants herein that
are to be performed or observed at or prior to Closing.

 

ARTICLE IX
SURVIVAL AND INDEMNIFICATION

 

Section 9.1.            Survival Periods.  All representations and warranties of
the Parties contained in this Agreement shall survive the Closing until the date
that is ** after the Closing Date (the “Survival Period”), except that (i) the
“Survival Period” for the representations and warranties set forth in
Section 2.1 (Organization, Etc.), Section 2.2 (Authority Relative to this
Agreement and the Other Transaction Documents) and Section 2.16 (Brokers;
Finders and Fees) (the “Seller Fundamental Representations”) shall **, (ii) the
“Survival Period” for the representations and warranties in Section 2.11 (Taxes)
(the “Seller Tax Representation”) shall **, and (iii) the “Survival Period” for
the representations and warranties set forth in Section 4.1
(Organization, Etc.), Section 4.2 (Authority Relative to this Agreement and the
Other Transaction Documents) and Section 4.6 (Brokers; Finders and Fees) (the
“Buyer Fundamental Representations” shall **.  Except as set forth above, the
Parties hereto intend to shorten the statute of limitations and agree that no
claims or causes of action may be brought against Seller or Buyer based upon
breaches of any of the representations or warranties contained in ARTICLE II or
ARTICLE IV after the Survival Period.  This Section 9.1 shall not limit any
covenant or agreement of the Parties which contemplates performance after the
Closing, including the covenants and agreements set forth in ARTICLE V,
ARTICLE VI and this ARTICLE IX.

 

Section 9.2.            Seller’s Agreement to Indemnify.

 

(a)           Subject to the terms and conditions set forth herein, from and
after the Closing, Seller shall indemnify and hold harmless Buyer and its
directors, officers, employees, Affiliates, controlling Persons, agents and
representatives and their respective successors and assigns (collectively, the
“Buyer Indemnitees”) from and against all liability, demands, claims, actions or
causes of action, penalties, fines, assessments, deficiencies, settlements,
judgments, losses, damages, costs and expenses (including reasonable fees and
expenses for attorneys, accountants, engineers and investigators) (collectively,
“Buyer Damages”) asserted against or incurred by any Buyer Indemnitee as a
result of or arising out of any of the following:

 

(i)            a breach of any representation or warranty of Seller contained in
ARTICLE II other than a Seller Fundamental Representation or the Seller Tax
Representation;

 

36

--------------------------------------------------------------------------------


 

(ii)           a breach of any Seller Fundamental Representation or the Seller
Tax Representation;

 

(iii)          a breach of any covenant of Seller contained in this Agreement;

 

(iv)          the Excluded Assets and the Retained Liabilities; or

 

(v)           the Langley Plant Environmental Matters.

 

(b)           Seller’s obligation to indemnify Buyer Indemnitees pursuant to
Section 9.2(a) is subject to the following limitations:

 

(i)            No indemnification shall be made by Seller pursuant to
Section 9.2(a)(i): (A) with respect to any individual item (or group of related
items) of Buyer Damage unless such Buyer Damage exceeds ** and (B) unless the
aggregate amount of all Buyer Damages of the Buyer Indemnitees with respect to
Section 9.2(a)(i) (together with any Buyer Damages described in
Section 9.2(c)(iii)(B)) shall exceed ** (such amount, the “Indemnification
Deductible”) (after which point Seller will be obligated only to indemnify Buyer
from and against Buyer Damages under Section 9.2(a)(i) (together with any Buyer
Damages described in Section 9.2(c)(iii)(C)) in excess of the Indemnification
Deductible but less than or equal to ** (the “Indemnification Ceiling”)).  The
maximum amount that Seller shall be required to pay in the aggregate pursuant to
Section 9.2(a)(i) and Section 9.2(a)(v) in respect of all Buyer Damages by all
Buyer Indemnitees is the Indemnification Ceiling less the Indemnification
Deductible, after which point Seller will not have an obligation to indemnify
Buyer from and against further such Buyer Damage.

 

(ii)           Seller’s obligation to indemnify Buyer under
Section 9.2(a)(ii) through Section 9.2(a)(iv) shall not be subject to any of the
limitations set forth in Section 9.2(b)(i); provided that the maximum amount
that Seller shall be required to pay in the aggregate pursuant to
Section 9.2(a) in respect of all Buyer Damages to all Buyer Indemnitees shall be
the Unadjusted Purchase Price.

 

(iii)          The amount of any Buyer Damages shall be reduced by (A) any
amount directly received by a Buyer Indemnitee with respect thereto under any
insurance coverage or for any other party alleged to be responsible therefor
(except such amount shall be adjusted by any increase in insurance premiums
payable by Buyer as a result of such insurance claim), (B) the amount of any Tax
benefit actually realized by Buyer

 

37

--------------------------------------------------------------------------------


 

Indemnitee in the form of an actual refund or credit of current Taxes payable in
the year the Loss is claimed by Buyer with respect the applicable
indemnification against Seller and (C) any indemnity, contribution or other
similar payment actually received by Buyer or any Buyer Indemnitee from any
third Person with respect to such Buyer Damages.  If a Buyer Indemnitee directly
or indirectly receives an amount under insurance coverage or from such other
party with respect to Buyer Damages at any time subsequent to any
indemnification provided by Seller pursuant to this Section 9.2, then such Buyer
Indemnitee shall promptly reimburse Seller for any payment made or expense
incurred by Seller in connection with providing such indemnification up to such
amount received by Buyer Indemnitee.  Each Buyer Indemnitee shall take all
reasonable steps to mitigate damages in respect of any claim for which such
Buyer Indemnitee is seeking indemnification and shall use commercially
reasonable efforts to avoid any costs or expenses associated with such claim
and, if such costs and expenses cannot be avoided, to minimize the amount
thereof.

 

(iv)          Seller shall be obligated to indemnify Buyer Indemnitees only for
those claims giving rise to Buyer Damages as to which Buyer Indemnitees have
given Seller written notice thereof, and with respect to any claim pursuant to
Section 9.2(a)(i), such notice must be given prior to the end of the Survival
Period with respect to such claim.  Any written notice delivered by a Buyer
Indemnitee to Seller with respect to Buyer Damages shall set forth with as much
specificity as is reasonably practicable the basis of the claim for Buyer
Damages and, to the extent reasonably practicable, a reasonable estimate of the
amount thereof.

 

(c)           Seller’s obligation to indemnify the Buyer Indemnities pursuant to
Section 9.2(a)(v) is subject to the following limitations:

 

(i)            Seller’s obligation to indemnify the Buyer Indemnitees pursuant
to Section 9.2(a)(v) shall survive the Closing until **

 

(ii)           Seller shall be obligated to indemnify Buyer Indemnitees only for
those claims giving rise to Buyer Damages under Section 9.2(a)(v) as to which
Buyer Indemnitees have given Seller written notice thereof, prior to the end of
the survival period described in Section 9.2(c)(i).  Any written notice
delivered by a Buyer Indemnitee to Seller with respect to Buyer Damages under
Section 9.2(a)(v) shall set forth with as much specificity as is reasonably
practicable the basis of the claim for Buyer Damages, a reasonable estimate of
the amount thereof, and shall include copies of any correspondence with any
Governmental Agency regarding the asserted Buyer Damages.

 

38

--------------------------------------------------------------------------------


 

(iii)          The amount that Seller shall be required to pay pursuant to
Section 9.2(a)(v) shall be ** until the aggregate amount of such Buyer Damages
(together with any Buyer Damages described in Section 9.2(a)(i)) equals the
Indemnification Deductible, and ** until the aggregate amount of such Buyer
Damages (together with any Buyer Damages described in Section 9.2(a)(i)) equals
the Indemnification Ceiling, after which Seller shall have no responsibility for
any additional Buyer Damages under Section 9.2(a)(i) or Section 9.2(a)(v).

 

(iv)          Buyer claims for indemnification under Section 9.2(a)(v) shall be
** to the extent applicable ** and to the extent Buyer has legal capacity to do
so, **

 

(v)           Buyer shall take all reasonable actions to avoid and minimize any
claim for indemnification under Section 9.2(a)(v), **

 

(vi)          Notwithstanding any other provision in this Agreement,
Section 9.2(a)(v) shall constitute Buyer’s sole and exclusive remedy for any
Buyer Damages related to Langley Plant Environmental Matters.

 

(d)           The limitations on indemnification set forth in
Section 9.2(b) shall not apply to any claim or Buyer Damages for fraud or
willful misconduct on the part of Seller.

 

(e)           In determining the amount of any claim or Buyer Damages, all
materiality and “Seller Material Adverse Effect” qualifiers contained in any
representations and warranties or covenants shall be ignored.

 

THIS INDEMNIFICATION IS EXPRESSLY INTENDED TO APPLY NOTWITHSTANDING ANY
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY ON THE PART OF BUYER INDEMNITEES (BUT NOT TO THE EXTENT OF SUCH
BUYER INDEMNITEE’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE).

 

Section 9.3.            Buyer’s Agreement to Indemnify.

 

(a)           Subject to the terms and conditions set forth herein, from and
after the Closing, Buyer shall indemnify and hold harmless Seller and its
directors, officers, employees, Affiliates, controlling Persons, agents and
representatives and their respective successors and assigns (collectively, the
“Seller Indemnitees”) from and against all liability, demands, claims, actions
or causes of action, penalties, fines, assessments, deficiencies, settlements,
judgments, losses, damages, costs and expenses (including reasonable fees and
expenses for attorneys, accountants, engineers and investigators) (collectively,
“Seller

 

39

--------------------------------------------------------------------------------


 

Damages”) asserted against or incurred by any of Seller Indemnitees as a result
of or arising out of any of the following:

 

(i)            a breach of any representation or warranty contained in
ARTICLE IV other than any Buyer Fundamental Representation;

 

(ii)           a breach of any Buyer Fundamental Representation;

 

(iii)          a breach of any covenant of Buyer contained in this Agreement;
and

 

(iv)          the Assumed Liabilities.

 

(b)           Buyer’s obligation to indemnify Seller Indemnitees pursuant to
Section 9.3(a) is subject to the following limitations:

 

(i)            No indemnification shall be made by Buyer pursuant to
Section 9.3(a)(i): (A) with respect to any individual item (or group of related
items) of Seller Damage unless such Seller Damage exceeds ** and (B) unless the
aggregate amount of all Seller Damages of the Seller Indemnitees with respect to
Section 9.3(a)(i) shall exceed the Indemnification Deductible (after which point
Buyer will be obligated only to indemnify Seller from and against Seller Damage
in excess of the Indemnification Deductible but less than or equal to the
Indemnification Ceiling).  The maximum amount that Buyer shall be required to
pay in the aggregate pursuant to Section 9.3(a)(i) in respect of all Seller
Damages by all Seller Indemnitees is the Indemnification Ceiling less the
Indemnification Deductible, after which point Buyer will not have an obligation
to indemnify Seller from and against further such Seller Damage.

 

(ii)           Buyer’s obligation to indemnify Seller under
Section 9.3(a)(ii) through Section 9.3(a)(iv) shall not be subject to any of the
limitations set forth in Section 9.3(b)(i); provided that the maximum amount
that Buyer shall be required to pay in the aggregate pursuant to
Section 9.3(a) in respect of all Seller Damages to all Seller Indemnitees is the
Unadjusted Purchase Price.

 

(iii)          The amount of any Seller Damages shall be reduced by (A) any
amount directly received by a Seller Indemnitee with respect thereto under any
insurance coverage or for any other party alleged to be responsible therefor
(except such amount shall be adjusted by any increase in insurance premiums
payable by Seller as a result of such insurance claim), (B) the amount of any
Tax benefit actually realized by Seller Indemnitee in the form of an actual
refund or credit of current

 

40

--------------------------------------------------------------------------------


 

Taxes payable in the year the Loss is claimed by Seller with respect the
applicable indemnification against Buyer and (C) any indemnity, contribution or
other similar payment actually received by Seller or any Seller Indemnitee from
any third Person with respect to such Seller Damages.  If Seller Indemnitees
directly or indirectly receive any amounts under insurance coverage or from such
other party with respect to Seller Damages at any time subsequent to any
indemnification provided by Buyer pursuant to this Section 9.3, then Seller
Indemnitees shall promptly reimburse Buyer, as the case may be, for any payment
made or expense incurred by Buyer in connection with providing such
indemnification up to such amount received by Seller Indemnitees.  Each Seller
Indemnitee shall take all reasonable steps to mitigate damages in respect of any
claim for which such Seller Indemnitee is seeking indemnification and shall use
commercially reasonable efforts to avoid any costs or expenses associated with
such claim and, if such costs and expenses cannot be avoided, to minimize the
amount thereof.

 

(iv)          Buyer shall be obligated to indemnify Seller Indemnitees only for
those claims giving rise to Seller Damages as to which Seller Indemnitees have
given Buyer written notice thereof, and with respect to a claim pursuant to
Section 9.3(a)(i), such notice must be given prior to the end of the Survival
Period.  Any written notice delivered by Seller Indemnitees to Buyer with
respect to Seller Damages shall set forth with as much specificity as is
reasonably practicable the basis of the claim for Seller Damages and, to the
extent reasonably practicable, a reasonable estimate of the amount thereof.

 

(c)           The limitations on indemnification set forth in
Section 9.3(b) shall not apply to any claim or Seller Damages for fraud or
willful misconduct on the part of Buyer.

 

(d)           In determining the amount of any claim or Seller Damages, all
materiality and “Buyer Material Adverse Effect” qualifiers contained in any
representations and warranties or covenants shall be ignored.

 

THIS INDEMNIFICATION IS EXPRESSLY INTENDED TO APPLY NOTWITHSTANDING ANY
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY ON THE PART OF SELLER INDEMNITEES (BUT NOT TO THE EXTENT OF
SUCH SELLER INDEMNITEE’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE).

 

Section 9.4.            Third Party Indemnification.     The obligations of
Seller to indemnify Buyer Indemnitees under Section 9.2 with respect to Buyer
Damages and the

 

41

--------------------------------------------------------------------------------


 

obligations of Buyer to indemnify Seller Indemnitees under Section 9.3 with
respect to Seller Damages, in either case resulting from the assertion of
liability by third parties (each, as the case may be, a “Claim”), will be
subject to the following additional terms and conditions.  This Section 9.4
shall not apply to any claims or proceedings with respect to Taxes, which shall
be governed by Section 5.4.

 

(a)           Any Party against whom any Claim is asserted (the “Indemnified
Party”) will give the indemnifying party (the “Indemnifying Party”) written
notice of any such Claim promptly after learning of such Claim, and the
Indemnifying Party may at its option and its sole expense undertake the defense
thereof using reputable counsel and representatives of its own choosing who are
reasonably satisfactory to the Indemnified Party; provided that the Indemnified
Party shall be entitled to conduct and control the defense thereof (at their
election and sole expense) if such Claim, based on the remedy sought, would
reasonably be expected to subject any party to criminal liability of, or
injunctive or other equitable relief against, the Indemnified Party (except as
set forth in Section 6.10).  All Claims are subject to the remaining obligations
set forth in this Section 9.4(a) and Section 9.4(b).  The Indemnified Party may
participate, through counsel chosen by it and at its own expense, in the defense
of any Claim as to which the Indemnifying Party has elected to conduct and
control the defense, compromise or settlement thereof; provided that if counsel
to the Indemnifying Party is ethically prohibited from representing the
Indemnified Party due to the existence or development of a conflict between the
interests of the Indemnifying Party and the Indemnified Party, then the
Indemnifying Party shall also pay the reasonable fees and expenses of one
separate counsel (reasonably acceptable to the Indemnifying Party) of the
Indemnified Party in connection with such Claim during such time as such a
conflict exists.  In the event, however, that the Indemnifying Party declines or
does not elect to conduct and control the defense, compromise or settlement of
any Claim or to employ reputable counsel reasonably satisfactory to the
Indemnified Party, in either case within such 30 day period, then the
Indemnifying Party shall pay the reasonable fees and expenses of counsel for the
Indemnified Party as incurred to the extent the Indemnifying Party is obligated
to indemnify the Indemnified Party for such fees and expenses pursuant to this
Section 9.4(a), as applicable; provided, however, that the Indemnifying Party
shall not be required to pay the fees and disbursements of more than one firm
for all Indemnified Parties in any Claim.  The Indemnifying Party or the
Indemnified Party (as the case may be) shall at all times use commercially
reasonable efforts to keep the Indemnifying Party or Indemnified Party (as the
case may be) reasonably apprised of the status of the defense of any matter the
defense of which it is maintaining and to cooperate in good faith with each
other with respect to the defense of any such matter and shall furnish such
records and other information as may be reasonably requested by the Indemnifying
Party or Indemnified Party (as the case may be) in connection therewith. 
Failure to give prompt notice of a

 

42

--------------------------------------------------------------------------------


 

Claim hereunder shall not affect the Indemnifying Party’s obligations under this
ARTICLE IX, except to the extent the Indemnifying Party is materially prejudiced
by such failure to give prompt notice.

 

(b)           Neither the Indemnifying Party nor the Indemnified Party, as the
case may be, shall pay, compromise, settle or consent to the entry of any
judgment with respect to which indemnification is being sought herein without
the prior written consent of the other Party, which consent may not be
unreasonably withheld, delayed or conditioned; provided, however, that the
Indemnified Party’s/Indemnifying Party’s (as applicable) consent will not be
required if such settlement, compromise or consent includes an unconditional
release of the Indemnified Party/Indemnified Party (as applicable) from all
liability arising out of such claim and such settlement, compromise or consent
does not contain any equitable order, judgment or term that may adversely affect
the business of the Indemnified Party/Indemnifying Party (as applicable) (other
than as the result of money damages covered by the indemnity).  If the
Indemnifying Party is entitled to conduct and control the defense of any
particular claim pursuant to this Section 9.4, but elects not to do so, then the
Indemnifying Party shall not unreasonably withhold its consent to any settlement
or compromise with respect to such claim.

 

Section 9.5.            Insurance.  The Indemnifying Party shall be subrogated
to the rights of the Indemnified Party in respect of any insurance relating to
Buyer Damages or Seller Damages, as the case may be, to the extent of any
indemnification payments made hereunder, and the Indemnified Party shall provide
all reasonably requested assistance to the Indemnifying Party in respect of such
subrogation.

 

Section 9.6.            No Duplication.  Any liability for indemnification
hereunder shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty, covenant or agreement herein.

 

Section 9.7.            Amount of Losses.  The determination of the dollar
amount of any Buyer Damages or Seller Damages, as the case may be, shall be
based solely on the actual dollar value thereof, on a dollar-for-dollar basis,
and shall not take into account any multiplier valuations, including any
multiple based on earnings or other financial indicia.

 

Section 9.8.            Remedies Exclusive.  Indemnification under this
ARTICLE IX will be the exclusive remedy of any Indemnified Party for any breach
of a representation or warranty in this Agreement and, in furtherance of the
foregoing, each of the Parties, on behalf of itself and its Affiliates, hereby
waives and releases the other Parties hereto (and such other Parties’
Affiliates) from, to the fullest extent permitted under any applicable Law, any
and all rights, claims and causes of action it or its Affiliates may have
against the other Parties hereto except as provided herein and provided,
further, that nothing in this ARTICLE IX shall limit in any way

 

43

--------------------------------------------------------------------------------

 

either Party’s remedies in respect of fraud or willful misconduct by the other
Party in connection with the transactions contemplated hereby.

 

Section 9.9.            Casualty and Condemnation.  If, after the date of this
Agreement but prior to the Closing Date, any portion of the Assets is destroyed
or damaged by fire or other casualty or is expropriated or taken in condemnation
or under right of eminent domain, Buyer shall, nevertheless be required to
comply with the covenants in ARTICLE I and attend the Closing.  In the event
that the amount of the costs and expenses associated with repairing or restoring
all Assets affected by such casualty or condemnation exceeds **, Seller must
elect by written notice to Buyer prior to Closing either (i) to cause the Assets
affected by any casualty or condemnation to be repaired, restored or replaced,
at Sellers’ sole cost, as promptly as reasonably practicable (which work may
extend after the Closing Date) or (ii) to indemnify Buyer through a document
reasonably acceptable to the Parties against any costs or expenses that Buyer
reasonably incurs to repair, restore or replace the Assets subject to any
casualty.  In the case of (i) and (ii) above, Seller shall retain all rights to
insurance and other claims against third Persons with respect to the casualty or
taking except to the extent the Parties otherwise agree in writing. 
Notwithstanding the foregoing, in the event that either (x) the above mentioned
costs and expenses exceed ** or (y) the loss or taking of the affected Assets
would substantially prevent the operation of the Processing Facilities or the
operation or construction of the Ranger NGL Pipeline in the ordinary course of
business consistent with past practices, then either Party will have the right
to terminate this Agreement prior to Closing if Seller elects not to proceed
under (i) or (ii) above.

 

Section 9.10.          No Special Damages.  IN NO EVENT SHALL ANY PARTY BE
LIABLE UNDER THIS ARTICLE IX OR OTHERWISE IN RESPECT OF THIS AGREEMENT FOR
EXEMPLARY, SPECIAL, PUNITIVE, INDIRECT, REMOTE, SPECULATIVE OR CONSEQUENTIAL
DAMAGE; PROVIDED, HOWEVER, IF ANY OF THE SELLER INDEMNITEES OR BUYER INDEMNITEES
IS HELD LIABLE TO A THIRD PERSON FOR ANY SUCH DAMAGES AND THE INDEMNITOR IS
OBLIGATED TO INDEMNIFY SUCH SELLER INDEMNITEE OR BUYER INDEMNITEE FOR THE MATTER
THAT GAVE RISE TO SUCH DAMAGES, THE INDEMNITOR SHALL BE LIABLE, AND OBLIGATED TO
REIMBURSE SUCH INDEMNITEES, FOR SUCH DAMAGES.

 

Section 9.11.          Conspicuous Legends; Nature of Indemnification.  THE
PARTIES AGREE THAT THE BOLD OR CAPITALIZED LETTERS IN THIS AGREEMENT CONSTITUTE
CONSPICUOUS LEGENDS.  IT IS EXPRESSLY ACKNOWLEDGED THAT THE INDEMNIFICATION
PROVIDED IN THIS ARTICLE IX COULD INVOLVE INDEMNIFICATION FOR NEGLIGENCE OR
UNDER THEORIES OF STRICT LIABILITY.

 

44

--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS PROVISIONS

 

Section 10.1.          Amendment and Modification.  This Agreement may be
amended, modified or supplemented at any time by the Parties hereto, pursuant to
an instrument in writing signed by all of the Parties.

 

Section 10.2.          Entire Agreement; Assignment.  This Agreement (including
the exhibits and schedules hereto) (a) constitutes the entire agreement among
the Parties hereto with respect to the subject matter hereof and supersede other
prior agreements and understandings, both written and oral, between the Parties
hereto with respect to the subject matter hereof and (b) shall not be assigned,
by operation of law or otherwise, by a Party hereto, without the prior written
consent of the other Parties.

 

Section 10.3.          Severability.  The invalidity or unenforceability of any
term or provision of this Agreement in any situation or jurisdiction shall not
affect the validity or enforceability of the other terms or provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction and the remaining terms and provisions
shall remain in full force and effect, unless doing so would result in an
interpretation of this Agreement which is manifestly unjust.

 

Section 10.4.          Notices.  All notices, requests, claims, demands and
other communications required or permitted to be given hereunder will be in
writing and will be given when delivered by hand or sent by registered or
certified mail (postage prepaid, return receipt requested) or by overnight
courier (providing proof of delivery) or by facsimile (providing confirmation of
transmission).  All such notices, requests, claims, demands or other
communications will be addressed as follows:

 

(a)           if to Seller:

 

EQT Gathering, LLC
EQT Plaza
625 Liberty Avenue, Suite 1700
Pittsburgh, Pennsylvania  15222
Facsimile:  (412) 395-2114
Attention:  President

 

with a copy (which shall not constitute notice) to

 

EQT Gathering, LLC
EQT Plaza
625 Liberty Avenue, Suite 1700
Pittsburgh, Pennsylvania  15222
Telephone:  (412) 553-5700



45

--------------------------------------------------------------------------------


 

Facsimile:  (412) 553-7781
Attention:  General Counsel

 

with a copy (which shall not constitute notice) to

 

Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, TX  77002
Facsimile:  (713) 229-7778
Attention:  Hugh Tucker

 

(b)           if to Buyer:

 

MarkWest Energy Appalachia, L.L.C.
1515 Arapahoe Street

Tower 1, Suite 1600

Denver, CO 80202

Attention: Senior Vice President and Chief Commercial Officer

Facsimile: (303) 925-9305

 

with a copy to

 

MarkWest Energy Appalachia, L.L.C.
1515 Arapahoe Street

Tower 1, Suite 1600

Denver, CO 80202

Attention: General Counsel

Facsimile: (303) 925-9308

 

with a copy (which shall not constitute notice) to

 

Hogan Lovells US LLP
One Tabor Center

1200 Seventeenth St., Ste. 1500
Denver, CO 80202
Facsimile:  (303) 899-7333
Attention:  George Hagerty

 

or in any case to such other address or addresses as hereafter shall be
furnished as provided in this Section 10.4 by any Party to the other Parties.

 

Section 10.5.          Governing Law, Exclusive Jurisdiction and Waiver of Jury
Trial.

 

46

--------------------------------------------------------------------------------


 

(a)           THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES HERETO
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
PENNSYLVANIA, USA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

(b)           THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF PENNSYLVANIA LOCATED IN ALLEGHENY COUNTY,
PENNSYLVANIA OR THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
ALLEGHENY COUNTY, PENNSYLVANIA AND APPROPRIATE APPELLATE COURTS THEREFROM, AND
EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH DISPUTE,
CONTROVERSY OR CLAIM MAY BE HEARD AND DETERMINED IN SUCH COURTS.  THE PARTIES
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS,
ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH DISPUTE, CONTROVERSY OR CLAIM BROUGHT IN ANY SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE, CONTROVERSY OR CLAIM.

 

(c)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

 

Section 10.6.          Descriptive Headings.  The descriptive headings herein
are inserted for convenience of reference only and shall in no way be construed
to define, limit, describe, explain, modify, amplify, or add to the
interpretation, construction or meaning of any provision of, or scope or intent
of, this Agreement nor in any way affect this Agreement.

 

Section 10.7.          Counterparts.  This Agreement may be executed in multiple
counterparts, all of which shall be deemed an original, but both of which
together shall constitute one and the same instrument.

 

Section 10.8.          Fees and Expenses.  Except as otherwise provided herein,
all costs and expenses (including legal and financial advisory fees and
expenses) incurred in connection with, or in anticipation of, this Agreement and
the transactions contemplated hereby shall be paid by the Party hereto incurring
such expenses.  Seller, on the one hand, and Buyer, on the other hand, shall
indemnify and hold harmless the other Party or Parties, as applicable, from and
against any and all claims or liabilities for financial advisory and finders’
fees incurred by reason of any action taken by such Party or Parties or
otherwise arising out of the transactions

 

47

--------------------------------------------------------------------------------


 

contemplated by this Agreement by any Person claiming to have been engaged by
such Party or Parties.

 

Section 10.9.          Interpretation.

 

(a)           The phrase “to the Knowledge of Seller” or any similar phrase
shall mean those facts, events or circumstances actually known after reasonable
inquiry to the individuals identified in Section 10.9 of the Disclosure
Schedule; the phrase “to the Knowledge of Buyer” or any similar phrase shall
mean those facts, events or circumstances actually known after reasonable
inquiry to any executive officer of Buyer.

 

(b)           Any reference to any federal, state, local, or foreign Law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

 

(c)           For purposes of this Agreement, the terms “hereof,” “herein” and
“herewith” and words of similar import will, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, (ii) the word “including” and words of similar
import when used in this Agreement will mean “including, without limitation,”
unless otherwise specified, (iii) the word “or” will not be exclusive unless
expressly provided to the contrary, and (iv) words in the singular will be held
to include the plural.

 

(d)           All references to Articles and Sections refer to articles and
sections of this Agreement, all references to Exhibits refer to exhibits to this
Agreement and all references to Schedules refer to Schedules to this Agreement,
which Exhibits and Schedules are attached hereto and made a part hereof for all
purposes.

 

(e)           In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provisions of this Agreement.

 

Section 10.10.        No Third Party Beneficiaries.  This Agreement is solely
for the benefit of (a) Seller (and its successors and permitted assigns) and
Seller Indemnitees, with respect to the obligations of Buyer under this
Agreement; and (b) Buyer (and its successors and permitted assigns) and Buyer
Indemnitees, with respect to the obligations of Seller under this Agreement. 
This Agreement shall not be deemed to confer upon or give to any other third
party any remedy, claim of liability or reimbursement, cause of action or other
right.

 

Section 10.11.        No Waivers.  Except as otherwise expressly provided
herein, no failure to exercise, delay in exercising, or single or partial
exercise of any right, power or remedy by any Party, and no course of dealing
between the Parties, shall constitute a waiver of any such

 

48

--------------------------------------------------------------------------------


 

right, power or remedy.  No waiver by a Party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.  No waiver shall be valid
unless in writing and signed by the Party against whom such waiver is sought to
be enforced.

 

Section 10.12.        Specific Performance.  The Parties hereto agree that if
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached, irreparable damage would occur,
no adequate remedy at law would exist and damages would be difficult to
determine, and that the Parties shall be entitled to specific performance of the
terms hereof and immediate injunctive relief, without the necessity of proving
the inadequacy of money damages as a remedy, in addition to any other remedy at
law or in equity.

 

Section 10.13.        Facsimile Signature.  This Agreement and the documents
contemplated hereby may be executed by facsimile, portable document format
(.pdf) or similar technology signature.

 

ARTICLE XI
DEFINITIONS

 

Section 11.1.          Certain Definitions.  When used in this Agreement, the
following terms shall have the respective meanings specified therefor below.

 

(a)           “Affiliate” means , with respect to any Person, a Person that
directly or indirectly controls, is controlled by or is under common control
with such Person, with control in such context (including, with its correlative
meaning, “controlled by” and “under common control with”) meaning the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.

 

(b)           “Antitrust Law” means any applicable federal, state, local or
foreign statute, Law, rule or regulation designed to prohibit mergers,
acquisitions and joint ventures which tend to lessen competition or which are
designed to prohibit, restrict or regulate conduct which has the purpose or
effect of restraining trade, monopolizing or abusing a dominant position,
including the HSR Act.

 

(c)           “Applicable Index Price”  with respect to volumes of propane,
isobutane and normal butane, means the arithmetic average for the five calendar
day period immediately prior to the Closing Date of the daily high and low Mont
Belvieu TET price for each of propane, isobutane and normal butane,

 

49

--------------------------------------------------------------------------------


 

respectively; and, with respect to volumes of natural gasoline, the arithmetic
average for the five calendar day period immediately prior to the Closing Date
of the daily high and low Mont Belvieu non-TET price for natural gasoline, in
each case as reported by Oil Price Information Service.

 

(d)           “Assets” means the following assets and properties, except for the
Excluded Assets:

 

(i)            Langley Plant 1, Langley Plant 2 (collectively, the “Langley
Plants ) and all assets and properties related thereto described in Part I of
Exhibit A-1, and all meter stations, gas processing plants, treaters,
dehydration units, compressor stations, processing skids, fractionators, NGL
handling facilities, platforms, warehouses, field offices, control buildings,
pipelines, pipe valves, NGL measurement facilities, tanks and other associated
facilities that are necessary to or are primarily used or held for use in
connection with the ownership, operation, use or maintenance of the Langley
Plants, as more particularly defined in Part I of Exhibit A-1 (collectively, the
“Processing Facilities”);

 

(ii)           the Ranger NGL Pipeline, the Dormant Pipeline and all assets and
properties related thereto, including those described in Part II of Exhibit A-1;

 

(iii)          the physical inventory at the Effective Time of NGL volumes in
(A) the Ranger NGL Pipeline, (B) stock tanks a the Ranger Truck Terminal, and
(C) loaded in trucks for transport to the Ranger Truck Terminal or the Siloam
Fractionation Plant (collectively, the “Inventory”);

 

(iv)          all tangible personal property of every kind and nature that is
primarily used in the ownership, operation, use or maintenance of the Processing
Facilities, the Ranger NGL Pipeline and the Ranger Truck Terminal, including
motor vehicles, pipelines, meters, gauges, valves, engines, field equipment,
office equipment, fixtures (except to the extent included within Real Property
Interests), trailers, tools, instruments, spare parts, machinery, computer
equipment, telecommunications equipment, furniture, supplies, materials and
other improvements (except to the extent included within Real Property
Interests) wherever located, including those items of tangible personal property
described in Exhibit A-2 (collectively, the “Personal Property”);

 

(v)           all fee property, rights-of-way, easements, surface use
agreements, licenses, leases, leasehold estates, and other rights, privileges or
interests in real property that are primarily used in the ownership, operation,
use or maintenance of the Processing Facilities, the Ranger NGL Pipeline and the
Ranger Truck Terminal and the Martin’s Branch expansion of the Processing

 

50

--------------------------------------------------------------------------------


 

Facilities (collectively, the “Real Property Interests”), all as described in
Exhibit A-3, and all fixtures, buildings and improvements located on or under
such Real Property Interests;

 

(vi)          all benefits and rights under permits, licenses, certificates,
orders, approvals, authorizations, grants, Consents, concessions, waivers,
registrations, warrants, franchises and similar rights and privileges that are
granted by a Governmental Authority or other Person and are necessary for, or
are used or held for use primarily for or in connection with, the ownership,
operation, use or maintenance of the Processing Facilities, the Ranger NGL
Pipeline, the Personal Property or the Real Property Interests, including those
described in Exhibit A-4 (collectively, the “Permits”);

 

(vii)         all benefits and rights under the Contracts identified on
Exhibit A-5 (collectively, the “Assigned Contracts”); provided that no Assigned
Contract with the notation “W Prior Consent” will be assigned to Buyer under
this Agreement unless and until the required Consent to assignment has been
received;

 

(viii)        all benefits and rights under the radio licenses identified on
Exhibit A-6 (the “Radio Licenses”); provided that no Radio License will be
assigned to Buyer under this Agreement unless and until any required Consent to
assignment has been received;

 

(ix)           all technical information, shop rights, designs, plans, manuals,
specifications and other proprietary and nonproprietary technology and data
primarily used in connection with the ownership, operation, use or maintenance
of the Processing Facilities, the Ranger NGL Pipeline or the Personal Property;

 

(x)            all rights and benefits of the following insofar as the same
relate primarily to any of the Assets for any period from and after the
Effective Time: (A) all purchase orders, invoices, storage or warehouse
receipts, bills of lading, certificates of title and documents, and (B) all
keys, lock combinations, computer access codes and other devices or information
necessary to gain entry to or take possession of such Assets;

 

(xi)           copies or originals of all tangible, digital or electronic
contracts, land, title, engineering, environmental, operating, performance,
safety, maintenance, warranty, accounting, business, marketing, and other data,
files, documents, instruments, notes, correspondence, papers, ledgers, journals,
reports, abstracts, surveys, maps, books, records, designs, plans, blueprints,
as-built plans and specifications and system drawings and studies which relate
primarily to the Assets or which are used or held for use primarily in

 

51

--------------------------------------------------------------------------------


 

connection with, the ownership, operation, use or maintenance of the Assets;
provided, however, such material shall not include (A) any proprietary data that
is not primarily used in connection with the continued ownership, use or
operations of the Assets, (B) any information subject to third Person
confidentiality agreements for which a Consent or waiver cannot be secured after
commercially reasonable efforts with no obligation to spend money, (C) any
information which, if disclosed, would violate an attorney-client privilege or
would constitute a waiver of rights as to attorney work product or
attorney-client privileged communications, unless such information is needed for
operation of the Processing Facilities or the Ranger NGL Pipeline, and the
Parties enter a mutually agreeable joint defense agreement related thereto or
(D) any information relating primarily to the Excluded Assets (collectively, the
“Records”); and

 

(xii)          the benefits in and rights to enforce all claims, causes of
action, indemnities, rights of recovery, rights of set off, rights of
recoupment, warranties, covenants, guarantees, and all suretyship agreements
(and all proceeds from any of the foregoing) to the extent relating primarily to
the Assets or the Assumed Liabilities with respect to periods from and after the
Effective Time.

 

(e)           “Assumed Liabilities” means, subject to Buyer’s indemnification
rights hereunder and except as otherwise set forth in this Agreement, any and
all obligations and liabilities, known or unknown, with respect to (i) the
Assets or the ownership, operation or use thereof, (ii) any Hired Employee or
(iii) all liabilities under the Ivel NOPV that are not Retained Liabilities;
regardless of whether such obligations or liabilities arose prior to, on or
after the Effective Time, including the Langley Plant Environmental Matters.

 

(f)            “Authorizations” means any franchise, permit, license,
authorization, order, certificate, registration, variance, settlement,
compliance plan or other Consent or approval granted by any Governmental
Authority (i) under any Law, including any Environmental Law or Antitrust Law,
or (ii) under or pursuant to any judgment or material Contract with any such
Governmental Authority.

 

(g)           “Benefit Plan” means any: (i) employee benefit plan as defined in
Section 3(3) of ERISA and (ii) other employee benefit agreement or arrangement,
including a deferred compensation plan, incentive plan, bonus plan or
arrangement, stock option plan, stock purchase plan, stock award plan, golden
parachute agreement, severance plan, dependent care plan, cafeteria plan,
employee assistance program, scholarship program, employment contract, retention
incentive agreement, non-competition agreement, consulting agreement, vacation
policy, and other similar plan, agreement and arrangement.

 

52

--------------------------------------------------------------------------------


 

(h)           “Big Sandy Pipeline” means the existing pipeline that is owned and
operated by Equitrans, L.P. that transports Gas from the Processing Facilities
to the Tennessee Gas Pipeline Company’s Broad Run Lateral.

 

(i)            “Big Sandy Shared Services Agreement” means that certain Big
Sandy Shared Services Agreement, dated as of the Closing Date, by and between
the Parties, substantially in the form agreed to by the Parties on or prior to
the date hereof, whereby the Parties address, among other things, certain
arrangements with respect to (i) the provision by Buyer of certain services
relating to the operation of the Compression Equipment (as defined therein) for
the Big Sandy Pipeline, (ii) the procedures relating to the separation of
control systems at the Processing Facilities that are shared with the
Compression Equipment, (iii) access to, and allocation of expenses for, power
for the Compression Equipment, and (iv) qualification for sales tax exemption
regarding power consumption at the Processing Facilities.

 

(j)            “Business Day” means any day other than a Saturday, a Sunday, or
a day on which banks are closed for business in New York, New York or Denver,
Colorado.

 

(k)           “Buyer Subsidiary” means any one or more wholly owned subsidiary
of Buyer designated by Buyer as a “Buyer Subsidiary” hereunder prior to the
Closing Date.

 

(l)            “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

(m)          “Consent” means any approval, authorization, consent, order,
license, declaration, permission, permit, qualification, exemption or waiver by
any third party or Governmental Authority.

 

(n)           “Contract” means any contract, agreement, lease, ground lease, or
commitment, license, sublicense, permit, mortgage, purchase order, indenture,
loan agreement, note, lease, sublease, agreement, obligation, commitment,
understanding, instrument or other arrangement (whether written or oral) or any
commitment to enter into any of the foregoing.

 

(o)           “Controlled Group Liability” means any and all Liabilities
(a) under Title IV of ERISA, (b) under Section 302 of ERISA, (c) under Sections
412 and 4971 of the Code, (d) as a result of the failure to comply with the
continuation of coverage requirements of Section 601 et seq. of ERISA and
Section 4980B of the Code and (e) under corresponding or similar provisions of
any foreign Laws.

 

53

--------------------------------------------------------------------------------

 

(p)           “Defensible Title” means title that is free and clear of all Liens
other than Permitted Encumbrances and good and otherwise free from reasonable
doubt such that a prudent person engaged in the business of the ownership and
operation of assets similar to the Assets where located, with knowledge of all
the facts and their legal effect, would be willing to accept the same.

 

(q)           “Demand” means any demand, demand letter, claim or notice by any
Person of noncompliance, violation, or liability, or of a Proceeding, other than
any claim for workers’ compensation or unemployment compensation benefits or
claims under a Benefit Plan.

 

(r)            “Dormant Pipeline” means the dormant NGL pipeline that runs from
the site of the Processing Facilities to its terminus near Institute, West
Virginia.

 

(s)           “Effective Time” means 12:00 A.M. Eastern time on the Closing
Date.

 

(t)            “Environment” means soil, sediment, surface water, groundwater,
land, subsurface strata and indoor or ambient air.

 

(u)           “Environmental Law” means the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil
Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning and Community
Right to Know Act, 42 U.S.C. § 11001 et seq.; and the Safe Drinking Water Act,
42 U.S.C. §§ 300f through 300j, in each case as amended on or prior  to the
Closing Date, and all similar Laws as in effect on or prior to the Closing Date
of any Governmental Authority having jurisdiction over the Assets addressing
pollution or protection of the environment or natural resources and all
regulations implementing the foregoing, and regional, state or local Laws
pertaining to oil and natural gas exploration, production, gathering, and
processing wastes, the use, maintenance, and closure of pits and impoundments,
or the acquisition, withdrawal, consumptive use, reclamation and disposal of
water, produced water, and flowback water in connection with, oil and natural
gas upstream and midstream activities.

 

(v)           “Environmental Liability” means any Liability (i) resulting from
or attributable to the actual or threatened Releases of Hazardous Materials into
the Environment or resulting from or attributable to exposure to Hazardous

 

54

--------------------------------------------------------------------------------


 

Materials; (ii) arising under Environmental Laws or under any Contract and
resulting from or attributable to the generation, manufacture, processing,
distribution, use, treatment, storage, Release or threatened Release, transport,
or handling of Hazardous Materials; or (iii) otherwise arising under or related
to Environmental Laws or the violation thereof.

 

(w)          “Environmental Permit” means any permit, registration, license,
certificate, approval, exemption, variance or other authorization required by a
Governmental Authority under any Environmental Laws.

 

(x)            “EQT Subsidiary” means Seller or any wholly-owned subsidiary of
EQT Corporation, a Pennsylvania corporation.

 

(y)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(z)            “Excluded Assets” means:

 

(i)            all claims for refunds of, and any loss or credit carry forwards
with respect to, any Taxes related to any Pre-Closing Period;

 

(ii)           all work product of Seller’s or its Affiliates’ attorneys
relating to the negotiation and consummation of the transactions contemplated
hereby;

 

(iii)          all contracts, property and assets listed on Exhibit B (including
the compression and related equipment for the Big Sandy Pipeline and all control
systems related thereto) that are not assigned to Buyer and any other contracts,
properties and assets: (a) upstream of the Processing Facilities; or
(b) downstream of the Processing Facilities and the Ranger NGL Pipeline;

 

(iii)          all proceeds, claims and rights arising prior to the Effective
Time under any insurance policies covering the Assets;

 

(iv)          any hedging agreement, including any derivative, swap, option,
future, put, call, floor, cap, collar, master agreement or other contract
intended to hedge a commodity or interest rate, associated with or encumbering
the Assets;

 

(v)           any and all rights, causes of action and defenses against third
Persons relating to any of the Excluded Assets and arising at any time;

 

55

--------------------------------------------------------------------------------


 

(vi)          any Gas or NGLs that (A) are located in stock tanks at the
Processing Facilities or (B) constitute linefill at the Processing Facilities;
and

 

(vii)         any Benefit Plan of Seller or its Affiliates.

 

(aa)         “Gas” means all hydrocarbon and non-hydrocarbon substances produced
from gas or oil wells in a gaseous state.

 

(bb)         “Governmental Authority” means (i) national, state, county,
municipal, or local government (whether domestic or foreign) and any political
subdivision thereof, (ii) any court or administrative tribunal, (iii) any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity of competent jurisdiction (including
any zoning authority, or state public utility commission, or any comparable
authority), (iv) any non-governmental agency, tribunal or entity that is
properly vested by a governmental authority with applicable jurisdiction, or
(v) any arbitrator.

 

(cc)         “Hazardous Materials” means any substance, material, waste or
radiation  including any: (a) chemical, product, material, substance or waste
defined as or included in the definition of “hazardous substance,” “hazardous
material,” “hazardous waste,” “restricted hazardous waste,” “extremely hazardous
waste,” “solid waste,” “toxic waste,” “extremely hazardous substance,” “chemical
substance,” “toxic pollutant,” “contaminant” or “pollutant”; (b) hydrocarbons,
petroleum, petrochemical or petroleum products, petroleum substances, NGL,
condensate, natural gas, crude oil or any components, fractionations or
derivatives thereof; (c) oil and gas exploration and production wastes,
including produced and flow back waters; and (d) asbestos containing materials,
mercury, polychlorinated biphenyls, mold, radioactive materials, urea
formaldehyde foam insulation, or radon gas.

 

(dd)         “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

 

(ee)         “Langley Plant 1” means the Gas processing facility described in
Part I of Exhibit A-1.

 

(ff)           “Langley Plant 2” means the refrigerated JT Gas processing
facility described in Part I of Exhibit A-1.

 

(gg)         “Langley Plant Environmental Matters” means any Remediation or
Liability for **

 

56

--------------------------------------------------------------------------------


 

(hh)         “Laws” all laws, statutes, rules, regulations, ordinances, orders,
writs, injunctions, decrees, requirements, judgments and codes of Governmental
Authorities, including obligations arising under the common law.

 

(ii)           “Lease and Easement Properties” means all Real Property Interests
except for Owned Real Property.

 

(jj)           “Liabilities” means liabilities, obligations and commitments
(including guarantees and other forms of credit support), whether accrued,
contingent, absolute, determined, determinable or otherwise, including all
debts, losses, deficiencies, costs, expenses, fines, interest, expenditures,
claims, suits, proceedings, judgments, demands, damages, and reasonable
attorneys’, accountants’ and other similar fees and expenses and reasonable
expenses of investigating, defending and prosecuting litigation, including those
arising under any Law or Proceeding and those arising under any Contract or
otherwise.

 

(kk)         “Lien” means any mortgage, pledge, hypothecation, security
interest, lien, charge, option, assignment or encumbrance of any kind or any
arrangement to provide priority or preference, including any easement,
right-of-way, restriction (whether on voting, sale, transfer, disposition, use
or otherwise), right, lease and other encumbrance on title to real or personal
property (whether or not of record), whether voluntary or imposed by Law, and
any agreement to give any of the foregoing; provided, however, that “Lien” shall
not include any Real Property Consent.

 

(ll)           “Loss” or “Losses” means any and all damages, demands, payments,
obligations, penalties, costs of supplemental environmental projects,
assessments, disbursements, claims, costs, Liabilities, losses, causes of
action, and expenses, including interest, awards, judgments, settlements, fines,
fees, costs of defense and attorneys’ fees, costs of accountants, expert
witnesses and other professional advisors and costs of investigation and
preparation of any kind or nature whatsoever.

 

(mm)       “MarkWest Agreements” means the following agreements:

 

(i)            Natural Gas Liquids Transportation, Fractionation and Marketing
Agreement dated November 16, 2007 by and between Seller and MarkWest Energy
Appalachia, L.L.C.;

 

(ii)           Natural Gas Liquids Exchange Agreement dated November 16, 2007 by
and between Seller and MarkWest Energy Appalachia, L.L.C.;

 

57

--------------------------------------------------------------------------------


 

(iii)          Transfer of Operations, Assignment and Reimbursement Agreement
dated November 16, 2007 by and among EQT Production Company, Seller and MarkWest
Energy Appalachia, L.L.C.;

 

(iv)          Netting, Financial Responsibility and Security Agreement dated
September 23, 2004 by and between EQT Production Company and MarkWest
Hydrocarbon, Inc., as amended by the parties thereto on November 16, 2007;

 

(v)           Netting Financial Responsibility and Security Agreement dated
September 23, 2004 by and between EQT Production Company and MarkWest Energy
Appalachia, L.L.C., as amended by the parties thereto and Seller on November 16,
2007;

 

(vi)          Firm Gas Processing Agreement (Dwale) dated September 23, 2004 by
and between EQT Production Company and MarkWest Hydrocarbon, Inc., as amended by
the parties thereto on November 16, 2007;

 

(vii)         Firm Gas Processing Agreement (Non-Dwale) dated September 23, 2004
by and between EQT Production Company and MarkWest Hydrocarbon, Inc., as amended
by the parties thereto on November 16, 2007; and

 

(viii)        Guaranty dated March 26, 2002 by and between EQT Production
Company and MarkWest Energy Partners, L.P., as amended by the parties thereto
and Seller on November 16, 2007.

 

(nn)         “Material Contract” means any Assigned Contract that:

 

(i)            involves obligations of, or payments to or from, Seller (or one
of its Affiliates) in excess of **;

 

(ii)           is for the purchase, sale, gathering, compression, collection,
processing, blending, treating, dehydration, handling, fractionation, storage,
metering, measurement, balancing or transportation of natural gas, NGLs or other
hydrocarbons;

 

(iii)          constitutes a pipeline interconnect or facility operating or
maintenance agreement;

 

(iv)          restricts Seller (or one of its Affiliates) from freely engaging
in any business or competing anywhere;

 

(v)           imposes a Lien on any Asset;

 

58

--------------------------------------------------------------------------------


 

(vi)          constitutes a lease (whether capital or operating) under which
Seller (or Affiliate thereof) is the lessor or the lessee of real, immovable,
personal or movable property, which lease (1) involves any Real Property
Interest or (2) involves an annual base rental of more than **;

 

(vii)         has the primary purpose of indemnifying a third Person;

 

(viii)        constitutes a partnership agreement, joint venture agreement or
similar agreement or involving a sharing of profits, losses, costs, or
Liabilities by Seller with any other Person; or

 

(ix)           relates to settlement, conciliation and other similar agreements
relating to any actual or threatened Proceeding, the performance of which will
involve payment on or after the Closing Date of consideration in excess of ** or
will, on or after the Closing Date impose (or continue to impose) any injunctive
or similar equitable relief on the Assets.

 

(oo)         “NGL” means propane, iso-butane, normal butane, iso-pentane, normal
pentane, hexanes and any other liquid hydrocarbon or any mixtures thereof,
including incidental methane and incidental ethane, but excluding liquefied
methane.

 

(pp)         “NGL Delivery Point” has the meaning set forth in the Gas
Processing Agreement.

 

(qq)         “NGL Inventory Value”  means, with respect to each NGL, an amount
equal to the product of: (x) the volume of such NGL; and (y) the Applicable
Index Price for such NGL.

 

(rr)           “Owned Real Property” means all parcels of land described in
Exhibits A-3-1, A-3-2, A-3-3, and A-3-4, together with all buildings,
improvements and fixtures located thereon and all easements, rights of way,
servitudes, tenements, hereditaments, appurtenances, privileges and other rights
and interests appurtenant thereto owned by Seller.

 

(ss)         “Other Transaction Documents” means the Gas Processing Agreement,
the Big Sandy Shared Services Agreement, the NGL Exchange Agreement, the
Amendments, the Conveyances and the Assignment.

 

(tt)           “Permitted Encumbrance” means, with respect to an Asset, any or
all of the following:

 

59

--------------------------------------------------------------------------------


 

(i)            statutory Liens for property Taxes or assessments not yet
delinquent, or if delinquent, being contested by appropriate actions and for
which appropriate accruals have been established;

 

(ii)           mechanic’s, materialmen’s, repairmen’s, employee’s, contractor’s,
operator’s or other similar Liens or charges arising by operation of Law, in the
ordinary course of business for amounts not yet delinquent (including any
amounts being withheld as provided by Law);

 

(iii)          any Liens affecting the Assets that are (a) assumed, bonded or
paid by Buyer pursuant to this Agreement or (b) otherwise discharged, in each
case at or prior to Closing;

 

(iv)          with respect to pipeline, utility and similar easements, all
rights of any Governmental Authority to regulate the Assets, immaterial defects
and irregularities in title, encumbrances, exceptions, Liens and other matters
that, singularly or in the aggregate, will not materially interfere with the
ownership, use, value, operation or maintenance of the Assets to which they
pertain or reduce the share of revenues or increase the share of costs with
respect to the Assets that, after the Closing, the Buyer will be entitled to
receive or must be borne by the Buyer;

 

(v)           the terms and conditions of the Permits listed on Exhibit A-4 and
the Contracts Exhibit A-5;

 

(vi)          the items set forth in Section 2.4 of the Disclosure Schedule; and

 

(vii)         all rights to consent, by required notices to, filings with, or
other actions by Governmental Authorities in connection with the sale or
conveyance of easements, rights of way, licenses, facilities or interests
therein if they are customarily obtained subsequent to the sale or conveyance.

 

(uu)         “Person” means any individual, corporation, partnership, limited
liability company, trust, estate, Governmental Authority or any other entity.

 

(vv)         “Plant Products” means the NGLs that are separated, extracted,
recovered or condensed, and saved, from the gas processed in the Processing
Facilities.

 

(ww)       “Pre-Closing Period” means, with respect to the Assets, any Tax
period ending on or prior to the Closing Date.

 

60

--------------------------------------------------------------------------------


 

(xx)          “Proceeding” means any litigation, action, suit, claim, demand,
investigation, examination, regulatory request for information, review or other
judicial or administrative proceeding, at law or in equity, or any arbitration
or other dispute resolution, before or by any Governmental Authority, or any
order, judgment, decree, injunction, award or ruling issued thereunder.

 

(yy)         “Propak License Agreement” means that certain license agreement to
be executed and delivered by Propak and Buyer on the Closing Date.

 

(zz)          “Ranger NGL Pipeline” means the existing NGL pipeline described in
Part II of Exhibit A-1 (such existing portion, the “Ranger I NGL Pipeline”),
together with the “Ranger II NGL Pipeline” (as defined in the NGL Exchange
Agreement) to be completed by Buyer pursuant to the NGL Exchange Agreement,
including all rights of ways, easements, and other real property rights, and all
inventories of pipeline, valves, meters, cathodic protection equipment, related
materials and supplies, whether ordered or already delivered or in possession of
Seller, which will be necessary or used in connection with  transporting NGLs
(upon completion) from the Processing Facilities to the Trans-Sandy
Interconnect.

 

(aaa)       “Ranger Truck Terminal” means the truck unloading and pipeline
injection station located at the terminus of the Ranger I NGL Pipeline, located
near the Kentucky and West Virginia state line.

 

(bbb)      “Release” means any presence, releasing, depositing, spilling,
leaking, pumping, pouring, placing, emitting, discarding, abandoning, emptying,
discharging, migrating, injecting, escaping, leaching, dumping, or disposing
into the Environment.

 

(ccc)       “Remediation” means any investigation, clean-up, removal action,
remedial action, restoration, repair, abatement, response action, corrective
action, monitoring, sampling and analysis, installation, reclamation, closure,
or post-closure in connection with the suspected, threatened or actual Release
of Hazardous Materials.

 

(ddd)      “Retained Liabilities” means any responsibility for any Liabilities
of Seller and its Subsidiaries other than the Assumed Liabilities, including the
following (i) any Liability arising out of or relating to the Excluded Assets,
(ii) any of Seller’s Liabilities for expenses and fees incident to or arising
out of the negotiation, preparation, approval or authorization of this Agreement
or the consummation (or preparation for the consummation) of the transactions
contemplated hereby (including all attorneys’, accountants and fees), (iii) any
Liability related to any employee of Seller (including, but not limited to, any
retention, stay bonus or similar agreements entered into prior to the Closing
Date

 

61

--------------------------------------------------------------------------------


 

in connection with or related to the transactions contemplated hereby), except
to the extent such liability relates to a Hired Employee and is expressly
assumed by the Buyer pursuant to this Agreement, (iv) any obligation or
liability under any intercompany accounts payable to or intercompany obligations
among the Seller and its Affiliates, including those relating to the Assets,
(v) any Liability in respect of indebtedness of the Seller, except for trade
debt relating to Assigned Contracts, (vi) any Liability in respect of income
Taxes of Seller, (vii) any Liability relating to any legal action, proceeding,
claim or investigation arising out of or in connection with any breach of any
Assumed Contract by Seller occurring prior to the Effective Time and (viii) any
Liability arising out of or relating to the matters set forth on Section 2.6 of
the Disclosure Schedule; provided, however, that Retained Liabilities in respect
of matter (1) “United States Department of Transportation Notice of Proposed
Violation, Docket No. CPF 2-2006-5001” (the “Ivel NOPV”) on Section 2.6 of the
Disclosure Schedule shall be limited to any monetary penalty imposed on Seller
or its Affiliates.

 

(eee)       “Seller Material Adverse Effect” means any change, effect,
circumstance, condition, event, occurrence, state of facts, or development that
is or could reasonably be expected to be, individually or together with any
other change, effect, circumstance, condition, event, occurrence, state of
facts, or development, material and adverse to the Assets, taken as a whole, but
in each case shall not include the effect of events, changes and circumstances
relating to (i) the United States economy generally and (ii) the industries and
markets in which the business comprising the Assets operates, to the extent they
do not have a disproportionately adverse affect on the Assets.

 

(fff)         “Siloam Fractionation Plant” has the meaning set forth in the Gas
Processing Agreement.

 

(ggg)      “Straddle Period” means any Tax period that begins before and ends
after the Closing Date.

 

(hhh)      “Tax” or “Taxes” means (a) any and all taxes, fees, levies, duties,
tariffs, imposts and other charges of any kind, imposed by any Governmental
Authority or taxing authority, including taxes or other charges on, measured by,
or with respect to income, franchise, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, social security,
workers’ compensation, unemployment compensation or net worth; taxes or other
charges in the nature of excise, withholding, ad valorem, stamp, transfer,
value-added or gains taxes; license, registration and documentation fees; and
custom’s duties, tariffs and similar charges; (b) any liability for the payment
of any amounts of the type described in (a) as a result of being a person
required by Law to withhold or collect taxes imposed on another person; (c) any
liability for the payment of amounts of the type described in (a) or (b) as a
result of being a

 

62

--------------------------------------------------------------------------------


 

transferee of, or a successor in interest to, any person or as a result of an
express or implied obligation to indemnify any person; and (d) any and all
interest, penalties, additions to tax and additional amounts imposed in
connection with or with respect to any of the foregoing amounts.

 

(iii)          “Tax Authority” means any Governmental Authority having
jurisdiction over the payment or reporting of any Tax.

 

(jjj)          “Tax Return” means any return, statement, declaration, form,
report, claim for refund or credit, or information return or other documentation
(including any additional or supporting material and any amendments or
supplements) filed by Seller with a Governmental Authority with respect to or in
connection with the calculation, determination, assessment or collection of any
Taxes.

 

(kkk)       “Trans-Sandy Interconnect” means the interconnect point of the
Ranger NGL Pipeline with the Trans-Sandy NGL Pipeline near Ranger, West
Virginia.

 

(lll)          Trans-Sandy NGL Pipeline” means the NGL pipeline currently owned
by Buyer or one of its Affiliates capable of transporting NGLs to the Siloam
Fractionation Plant

 

(mmm)    “US GAAP” means, at any time, generally accepted accounting principles
in the United States in effect as of such time.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
signed as of the date first above written.

 

 

 

EQT GATHERING, LLC

 

 

 

 

 

 

 

By:

/s/  M. Elise Hyland

 

 

Name:  M. Elise Hyland

 

 

Title:    Chief Commercial Officer

 

 

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

 

 

 

 

 

 

By:

/s/  Frank Semple

 

 

Name:  Frank Semple

 

 

Title:    President & CEO

 

Signature Page to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

PROCESSING FACILITIES AND RANGER NGL PIPELINE

 

PART I

 

Langley Plant #1:  100 MMCf/d cryogenic plant: Propak Systems ltd. Licensed**

 

Langley Plant #2:  70 MMCf/d refrigeration plant: JT / Mechanical refrigeration
plant**

 

Big Sandy compression inlet pressure range is 350-450 psig.

 

Interconnect to EQT gathering line (to Columbia gas transmission (TCO)
Beavercreek interconnect) maximum allowable operating pressure is 425 psig.

 

PART II

 

Ranger Pipeline (existing West Virginia Portion):  from the Ranger Trucking
Terminal mov 6 location, is a 27 mile, 8” steel natural gas liquids pipeline.
Maximum allowable operating pressure 2160 psig. The interconnect is with
MarkWest at their Trans-Sandy pipeline.

 

Ranger Trucking Terminal: is located on the Ranger pipeline, near mov 6. **

 

Ranger Stock Items: [see attached]

 

--------------------------------------------------------------------------------

**

 

[5 pages have been omitted and filed separately with the Securities and Exchange
Commission pursuant to the request for confidential treatment.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

PERSONAL PROPERTY

 

--------------------------------------------------------------------------------

**

 

[5 pages have been omitted and filed separately with the Securities and Exchange
Commission pursuant to the request for confidential treatment.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

REAL PROPERTY INTERESTS

 

[see attached]

 

--------------------------------------------------------------------------------

**

 

[61 pages have been omitted and filed separately with the Securities and
Exchange Commission pursuant to the request for confidential treatment.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

PERMITS

 

--------------------------------------------------------------------------------

**

 

[4 pages have been omitted and filed separately with the Securities and Exchange
Commission pursuant to the request for confidential treatment.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-5

 

ASSIGNED CONTRACTS

 

[see attached]

 

--------------------------------------------------------------------------------

**

 

[6 pages have been omitted and filed separately with the Securities and Exchange
Commission pursuant to the request for confidential treatment.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-6

 

RADIO LICENSES

 

**

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXCLUDED ASSETS

 

[see attached]

 

--------------------------------------------------------------------------------

**

 

[34 pages have been omitted and filed separately with the Securities and
Exchange Commission pursuant to the request for confidential treatment.]

 

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES

 

TO THE PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

EQT GATHERING, LLC

 

AND

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

DATED AS OF January 3, 2011

 

 

Capitalized terms used in this Disclosure Schedule (the “Schedule”) and not
otherwise defined herein shall have the meanings given to such terms in the
Purchase and Sale Agreement by and between EQT Gathering, LLC and MarkWest
Energy Appalachia, L.L.C. dated as of January 3, 2011 (the “Agreement”).

 

Inclusion of information herein shall not be construed as an admission or
acknowledgment, in and of itself, that such information is (i) required by the
terms of the Agreement to be disclosed, (ii) material to the Assets or the
Seller or (iii) has or would have a Seller Material Adverse Effect.

 

Matters disclosed in this Schedule under any particular reference to a section
of Article II of the Agreement shall be deemed to be disclosed under all other
sections of the Agreement for which the applicability of such information and
disclosure is readily apparent.

 

--------------------------------------------------------------------------------


 

INDEX

 

Section 2.3(b)

Real Property Consents

 

 

Section 2.4(a)

Title Matters

 

 

Section 2.4(f)

Condition of Certain Assets

 

 

Section 2.6

Litigation

 

 

Section 2.11

Taxes

 

 

Section 2.12(a)-(f)

Environmental Matters

 

 

Section 2.13

Intellectual Property Licenses

 

 

Section 6.1

Conduct of Business

 

 

Section 6.8

Purchase Orders

 

 

Section 10.9

Knowledge Individuals

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**

 

[15 pages have been omitted and filed separately with the Securities and
Exchange Commission pursuant to the request for confidential treatment.]

 

--------------------------------------------------------------------------------
